 In the MatterofBIBBMANUFACTURINGCOMPANYandTEXTILEWORKERS UNION OF AMERICA, C. I.O.In the MatterofBIBBMANUFACTURING COMPANYandTEXTILEWORKERS UNION OF AMERICA, C. I.O.Cases N08.10-C-1995 and 10-C-2015, respectively.DecidedMarch94, 1949DECISIONANDORDEROn August 29, 1947, Trial Examiner Thomas S. Wilson issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged and was engaging in certain unfair laborpracticesand recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.'Thereafter the Respondent filedexceptions to the Intermediate Report, and a supporting brief.TheRespondent's request for oral argument is hereby denied,2 inasmuchas the record and brief, in our opinion, adequately present the issuesand the positions of the parties.Before the hearing, the Respondent filed a motion to dismiss thecomplaint insofar as it alleged the discriminatory discharge of East,Braddy, Cochran, Watson, and Fred Jones, on the ground that theRespondent was not notified of the pendency of charges against theseindividuals prior to the issuance of the complaint and was thereforedenied,amongother things, an opportunity for informal settlementof the pending charges before the issuance of the complaint, as pro-vided in the Administrative Procedure Act,3 and the Rules and Regu-'The provisions of Section 8 (1) and(3) of the National Labor RelationsAct, whichthe Trial Examiner found wereviolated,are continued in Section 8 (a) (1) and(a) (3) ofthe Act, asamended bythe LaborManagement RelationsAct, 1947.R Pursuant to the provisions of Section3 (b) of the NationalLabor RelationsAct, theBoard has delegated its powers in connectionwiththis proceedingto a three-maii panelconsisting of the undersigned Board Members[Chairman Herzog and Members Reynoldsand Gray].8 5. U. S. C. Sec.1001et 8eq;section1002 (b) provides in partthatTheagency shallafford all interestedparties opportunityfor (1)the submission and consideration of facts,arguments,offers of settlement,or proposals of adjustment where time,the nature of theproceedings, and the public interest permit . . .82 N. L. R. B., No. 38.338 BIBBMANUFACTURING COMPANY339lations of the Board.4At the hearing the Trial Examiner denied themotion, but offered the Respondent an opportunity for informal settle-ment before continuing the hearing.We hereby affirm the TrialExaminer's ruling.The Administrative Procedure Act states thatat some unspecified time an opportunity for adjustment be affordedthe parties, without any requirement that the opportunity be availablebefore initiation of formal proceedings.Accordingly, the TrialExaminer's proffer of an opportunity for settlement, though comingafter issuance of the complaint, satisfied the statutory requirement."Moreover, we view the Trial Examiner's offer of an opportunity forsettlement as correcting the failure of Board agents to comply strictlywith the language of the Board's Rules and Regulations, and as afford-ing to the Respondent ample protection consonant with that contem-plated by the Rules and Regulations.The Board has reviewed all other rulings of the Trial Examinermade at the hearing, and finds that no prejudicial error was com-mitted.The rulings are hereby affirmed.We find nothing in therecord to support the Respondent's charge that the Trial Examinerwas biased against it.The Board has considered the IntermediateReport, the exceptions and brief, and the entire record in the case andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner, insofar as they are consistent with this Decision andOrder.I. Interference, restraint, and coercion(A) The TrumpetThe Respondent concedes that it subscribed to, and caused to becirculated amongallits employees, a publication called "The Trumpet"to give them "another point of view."This frank admission and theentire record convinces us that the Respondent was using The Trumpetto counteract the organizing efforts of the Union.That the Respond-ent had the constitutional right to campaign against the Union byexpressions of views and opinions, free of coercion and restraint, can-not be gainsaid.However, it is abundantly clear that at least somestatements in The Trumpet were designed to defeat self-organization,not by appealing to the employees' sense of reason but by incitingphysical violence, by threatening loss of employment, and by promises4 Sec.203.51of the NationalLaborRelations Board Rules and Regulations-Series 5,as amended,which is the same as Sec. 203.51 of Series 4, in effect at the time of the hearingin this matter.s See "Attorney General'sManual on the Administrative ProcedureAct," p.48 (1947). 340DECISIONS OF NATIONALLABOR RELATIONS BOARDof benefits.6On their face such statements exceed the permissiblebounds of free speech and, when made or utilized by an employer todefeat self-organization, constituteper sean unfair labor practice.The Respondent seeks to escape responsibility for its action in caus-ing the distribution of this publication to its employees on the groundthat The Trumpetis anindependent newspaperof general circulationand that therefore its distribution by the Respondent is privileged.We do not agree.An examination of copies of The Trumpet convinces us that it is nota "newspaper" in the usual sense of the term.At all timesmaterialherein The Trumpet was directed particularly to textilemill em-ployees,' containing little current news other than on labor develop-ments.Its columns were in large measure consistently devoted toattacks against the Union's organizational activitiesamong southerntextilemills, including the Respondent's, and against the CIO of whichthe Union is an affiliate.In threatening the employees with loss ofemployment, the publication presumed to speak authoritatively formanagement. In our opinion, The Trumpet can hardly be viewed asmore than an anti-CIO tract, with its coercive effectivenessdependentupon its reaching the textile mill workers.By increasing the numberof its subscriptions to The Trumpet from 500 to 2,000, and havingcopies delivered toallits employees, the Respondent contributed toachieving this effectiveness and brought home to its employees the full6For example,in the October 4,1946, issue,The Trumpet personified the Union as apolecat and exhorted the use of violence against the Union by the following statement :Then another thing, if a pole cat comes into your house, or on the premises,you arenot expected to speak gently,and attempt to persuade mildly the cat to "leave youalone," but the thing to do is to call the dogs,get your gun,and enlist the help of theneighbors,so that the little "respectable animal, if you leave him alone! !"willunderstand that you DON'T WANT him hanging around !In the August 16, 1946, issue of The Trumpet,the following promise of benefit appears :Certainly,itmay be true that the management (the manufacturers)are not perfect,maybe none of them have sprouted any wings,but it must be admitted that they havebeen the friend of the textile laborers,and have proven it, and they are at thisvery time prepared-IF THE CIO IS KEPT OUT OF THE SOUTH-to do more fortheir labor than they have ever been prepared to do before and they will do it.An additional promise of benefit is contained in the October 18, 1946, issue :And, what is more, there is no doubt at all that the Southern Textile Managementwill do much better by the workers in the future than they have been able to doheretofore.However, let it be known here and now,that the CIOwill have no partor lot in this improvement.T The following is taken from The Trumpet,dated October 18, 1946:The CIO started out, in their "Great Southern Campaign" to organize the Textilepeople. . . . Some of us met them in the arena,and although we had only our "Slingand staff"-(The Trumpet)-and they had their millions,they said,but we held theirfeet to the fire, and they admitted,"If it had not been for that D- Trumpet, anda few other foes, we would have organized the South already." . . .The Trumpet will continue to stand guard here in the South,and whether it be theCIO, the A. F.&L., some Independent Union, or what not, if the laboring people arethreatened,and if we laboring people see that our rights are about to be taken, as theCIO intended to do, we will speak out in meetin',and war from the wall from "WhereI sit." BIBB MANUFACTURING COMPANY341impact of the views espoused by The Trumpet. In these circum-stances and those set forth below and on the basis of the record as awhole, we are convinced that the Respondent intended to, and did, useThe Trumpet as a coercive instrumentality for purposes of defeatingself-organization among its employees.Nor can the Respondent's utilization of this coercive publicationbe justified on the ground that it also subscribed to and distributed toits employees numerous other publications, including the Journal ofLabor, a pro-union publication.On the contrary, the difference in thenature, and in the distribution, of The Trumpet and these other pub-lications, further indicates the calculated purpose and effect of theRespondent's conduct.None of the publications in question, exceptThe Trumpet, purported to speak for management on labor matters.Nor were any of the publications, other than The Trumpet, distributedto all rank and file employees.Thus, the Respondent purchased only200 subscriptions to the Journal of Labor, copies of which were sentto the supervisory personnel but were available to rank and fileemployees only in various reading rooms on the Respondent's premises.In contrast, the Respondent purchased2,000 subscriptionsto TheTrumpet, supplied the publisher with the names and addresses ofallits 8,000 employees, and directed that weekly copies of The Trum-pet be mailed to all employees on a rotation basis so that each employeewould receive at least 1 copy per month.Upon the record as awhole, giving due consideration to the fact (1) that The Trumpetwas the only publication which espoused an irreconcilable con-flict between the C. I. O. and management; (2) that a substantialsum of money was spent by the Respondent in increasing its sub-scriptions to The Trumpet; (3) that, shortly after the announcementthat the Respondent's plant was a major objective in Union's "Opera-tion Dixie," the Respondent augmented its distribution of The Trum-pet so that all employees received copies at their homes; and (4) thatthe Respondent failed to disavow any statements contained in TheTrumpet, we are convinced that the employees had reasonable causeto believe that the Respondent adopted and approved the coerciveviews contained in The Trumpet.We accordingly find that the Respondent, by causing the distribu-tion of The Trumpet to its employees, interfered with, restrained, andcoerced them in violation of Section 8 (1) of the Act."(B) The Porterdale police departmentThe Trial Examiner found that the police officers and the policedepartment of the town of Porterdale, Georgia, engaged in illegal8 SeeMatter of Standard Knitting M{ZZs, Inc.,48 N. L.R. B. 148, 149; cf.Matter ofGoodall Company,68 N. L. R. B. 252, 260.838914-50-vol. 82-23 342DECISIONSOF NATIONALLABOR RELATIONS BOARDsurveillance of organizers of the Union and of the union activities ofthe Respondent's employees; that, while engaged in this surveillance,the police officers and the police department were acting as agentsof the Respondent; and that the Respondent therefore interfered with,restrained, and coerced its employees in violation of the Act.TheRespondent objects to these findings generally on the grounds that thesurveillance was not illegal, and that the police officers and policedepartment were not, in any event, its agents.Normally the Porterdale police force consisted of the chief of policeand four policemen.However, upon the advent of union organiza-tion in early July 1946, at the Respondent's Porterdale mills, thepolice force was augmented by the employment of two additionalpolicemen.This 40 percent augmentation of the police force wasutilized primarily in openly trailing the organizers of the Union intheir every move within Porterdale, and in a few instances in follow-ing the Respondent's employees returning from union meetings.Many reasons were proffered by the Respondent and also by themayor of Porterdale, who gave testimony at the hearing, to justify theexpansion of the Porterdale police force and the surveillance of theunion organizers.In view of the fact that the mayor testified thathe ordered the addition of the two policemen because of his knowledgeof the union organizational campaign among the Respondent's em-ployees and that he also ordered the surveillance and received frequentreports on its progress, and in view of the fact that the evidence inthe record quite clearly shows, as noted by the Trial Examiner, thespuriousness of the alternative grounds asserted for the appointmentof the extra policemen and their assignment to surveillance duties, weconclude, as did the Trial Examiner, that the expansion of the policedepartment and the resultant surveillance were directly due to unionactivity alone and were designed to interfere with the employees'right to self-organization.The surveillance activities of the police force had the necessaryeffect of intimidating the employees, and, as the record shows, cur-tailed the dissemination of union information.Whatever may be theEmployer's privilege in instigating legitimate police activities, it isclear that an employer cannot utilize a police agency to engage in in-timidatory trailing and surveillance where no legitimate police func-tion is served thereby.Here there was no breach of the peace, actualor anticipated.To interfere with lawful and peaceful activitiesprotected by the Act on the assumption that union activities areinherently dangerous to the peace of the community negates theprinciples upon which this Act rests. If "no clear and present dangerof destruction of life or property, or invasion of the right of privacy, BIBB MANUFACTURING COMPANY343or breach of the peace can be thought to be inherent in the activitiesof every person who approaches the premises of an employer and pub-licizes the facts of a labor dispute involving the latter," 9 thena fortiorino such danger can be thought to be inherent in the activities of aunion representative who approaches an employee with the requestthat he join the union. It follows that the police activities, which,as found below, the Employer herein instigated, were not legitimate 10We are cognizant that the Act was not designed to protect therights of employees against wrongful municipal action.But whenan employer is a party of such municipal action, which interfereswith, restrains, and coerces his employees, his action falls within theinterdiction of the Act.We are not persuaded by the Respondent'sevidence that it was in no way connected with the wrongful policesurveillance here in question.On the contrary, we are convinced bythe record as a whole that the Respondent sought to, and did, use thepolice department as an instrumentality to impede self-organizationof its employees.The town of Porterdale was incorporated under the laws of Georgiaa number of years ago.However, despite this act of incorporation,Porterdale remains in effect a "company town." 11All its property,excepting a railroad right-of-way and churches which the Respondentdonated to the various religious congregations, is owned by the Re-spondent.All of Porterdale's utilities and public services, exceptingpolice protection and education, are controlled directly by the Re-spondent.The municipal officers of Porterdale, including the mayor,are, like most other Porterdale inhabitants, employees of the Respond-ent.By virtue of this dominant landlord-employer position, theRespondent effectively controls the civic life of Porterdale 12 In thissetting, the relationship between the Respondent and the police de-other ways subjected to the Respondent's control; 13 (2) the pattern ofconduct.0 Thornhill v. Alabama,310 U.S 88, 105.10 Cf Local 309,United Furniture Workers of America, CIO v. Gates, et al.,75 F. Supp.620 (D.C. Ind.) ;andSellers v. Johnson,163 F.(2d) 877(C.A. 8), cert. denied 332U. S. 851.n Cf.N.L. R. B v. Stowe SpinningCo., 336 U. S. 22612 "The community where control may be exercised in the highest degree is the moreisolated town with a single dominating industry.Everyone in town is dependent directly orindirectly on the one industry or even upon one factory for a livelihood.If the employingcompany owns the houses in which the people live,if it owns all the land,if in otherwords the town is a company town, the opportunity for interference in the lives and habitsof the people is tremendously increased.In such a town the employees do not get awayfrom company influence,as do workers in a city.When they quit for the night, theypass from the status of wage earner to that of tenant, the same person,natural or cor-porate, occupying alternately the position of landlord and that of employer.The wageearner is always on company 'property,whether at work, at home, on the street, or inthe store; often even when he is at church."Fitch,TheCausesof Industrial Unrest,New York 1924,pp. 186-7.See also Rhyne,Some Southern Cotton Mill Workers and TheirVillages,Chapel Hill 1930. 344DECISIONS OF NATIONALLABOR RELATIONS BOARDThe backgroundevidencein thiscase shows a flagrant interventionby theRespondent in the affairsof the Porterdalepolice forcein 1934,during the last attemptat intense organizationalactivityamong theRespondent'sPorterdale employees and duringthe occasion of astrike amongsuch employees.Board witness Reynolds credibly tes-tified without contradiction that at thattime, at the request of Re-spondent's officials,he left his job at one of the Respondent's Porter-dale mills,reported to the mayor of Porterdale who sworehim in asan armedmember of the Porterdale police force, and reported backto the Respondent's general overseerfrom whom for a period of 2months he received instructions as to the performance of his policefunctions aimed at breaking up the existing strike.It should be notedthat the policemen who were added to the police force in 1946 alsoworked for the Respondent immediately before joining the policedepartment; it should also be noted that in 1934, as well as in 1946,the time of the alleged unfair labor practices herein, Will Ivey wasmayor of Porterdale.The record also shows that the Respondent habituallyused thefacilities of the Porterdale police department to serve evictionnoticeson employees, obviously a non-police service beneficial to the Respond-ent.As detailed in the Intermediate Report, a principal actor inthis respect was the Respondent's house agent, Will Ivey, the sameman who served as mayor of Porterdale and who, in the latter ca-pacity, had complete authority over the police department.So faras the record shows, no person other than the Respondent was in aposition to or did use the police department in such a manner.Finally, there is evidence of a close nexus between the Respondentand the police department with respect to the surveillance here inquestion.As set forth in the Intermediate Report, Snow, the Re-spondent's Porterdale plant superintendent, was publicly observedon several occasionsin an official Porterdale police car in the companyof police officers who were cruising the public streets for the purposeof observing union activities.We are not persuaded by Snow's de-nial that he personally was not engaging in surveillance or that hewas unawarethat the policeofficers wereengaging in such activityat that time, in view of his frank admission that it was common knowl-edge among the residents of Porterdale that the police were trailingunion organizers.We are convinced that the Respondent, by thisactivity of Snow, utilized an instrumentality of the police arm of themunicipality of Porterdale to engage in the surveillance of unionactivity in violation of Section 8 (1) of the Act.We further find,as did the Trial Examiner, that by Snow'sassociationwith the policeofficers on a mission of surveillance,the Respondentmade it reason- BIBBMANUFACTURING COMPANY345ably clear to the employees that this illegal police activity was forand on its behalf.In view of (1) the Respondent's dominant economic position inPorterdale whereby it is in a position to enforce its will in civic mat-ters by mere suggestion to Porterdale governmental officials, none ofwhom are remunerated for their public service and all of whom arenot only economically dependent upon the Respondent but are inother ways subjected to the Respondent's control; " (2) the pattern ofrelationship between the Respondent and the police department; (3)the unwarranted exercise of police power on the occasions here inquestion; and (4) Snow's participation with police officers on a missionof surveillance, we find that Will Ivey, in ordering the Porterdalepolice department to engage in surveillance of union activity, acted atthe behest of the Respondent and in furtherance of its purpose todefeat self-organization among its employees.Upon the basis of the foregoing and the record as a whole, we findthat the Respondent caused the surveillance of union activity by thepolice department, thereby violating Section 8 (1) of the Act.14 Itshould be noted that our Order herein does not purport to restrictthe Porterdale police department in the exercise of its legitimatefunctions but is designed only to prohibit the Respondent from sub-verting the municipal police power for its own unlawful purposes 15(C) At Macon(1)The Trial Examiner found that the Respondent violated theAct by reason of the action of Bob Hood, a white gateman in the Re-spondent's employ, in reading an anti-union poem to a small groupof the Respondent's Negro employees at a picnic restricted to Negrorank and file employees."We do not agree. Contrary to the TrialExaminer, we do not believe that Hood's mere presence at the picnic" "We mention nothing new when we notice that union organization in a companytown must depend, even more than usual,on a hands-off attitude on the part of manage-ment."N. L. R. B. v. Stowe Spinning Co., supra.In such a community the employer"controls the job and the political machinery; hedominates the school...the local business and professional men" and the "employees'freedom is limited to activities which do not tend to weaken the employer's control."Encyclopedia of the Social Sciences,Company Town(1935)Vol. IV, pp. 122-123Reports of LaFollette Civil Liberties Committee,S. Rep.No. 151,77th Cong,1st Sess. ;S.Rep No. 573,74th Cong. ;1st Sess. ;H. Rep. No. 1147,74th Cong.,1st Sees. ; S. Rep.No. 46,75th Cong,2nd Sess.14Matter of Revlon Products Corporation,48 N. L.R. B. 1202, 1203; andMatter ofChicagoCasket Company,21 N. L. it. B.235, 245.15 See, e.g.,Matter of Ford Motor Company,31 N. L. it. B.994, 1062.16 From the Intermediate Report it would appear that the poem had previously appearedin The Trumpet and that Hood was therefore recalling to the employees something whichthe Respondent had originally placed before its employees.However,the record showsthat the poem appeared in The Trumpet some 3 months after Hood read it at the picnic. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDcreated the presumption that he was an officer of the Respondent. Inany event, the poem, though anti-union, is protected free speech.(2)We agree with the Trial Examiner that the Respondent is re-sponsible for the anti-union activities of Herman Lavender which, asfound by the Trial Examiner, interfered with, restrained, and coercedthe Respondent's employees in violation of Section 8 (1) of the Act.(3) Contrary to the Trial Examiner, we find the evidence insuffi-cient to charge the Respondent for the anti-union activity of "Lonnie"Waller, a non-supervisory employee.(4)The Trial Examiner found that Foreman Kite's statementsto employee Mercer on or about June 1, 1946, were violative of Section8 (1) of the Act. In the absence of any exception to this finding ofthe Trial Examiner, it is hereby adopted without comment.II.The discharges(A) At Porterdale(1)Eugene Watson:Watson worked for the Respondent off andon since 1939, his most recent employment being as a card grinder.Watson joined the Union on July 10, 1946.On August 2, 1946, Wat-son was discharged by the Respondent.Although the record discloses,as noted in the Intermediate Report, that Watson was not a satisfac-tory card grinder, the Trial Examiner nevertheless found that hisdischarge violated the Act in view of the Respondent's clearly discrim-inatory attitude toward Watson beginning at the time that the Unionactively opened its campaign for members.However, there is noevidence in the record of any discriminatory treatment of Watson ante-dating his discharge.The evidence relied upon by the Trial Examinerin support of his finding relates to events transpiring after the dateofWatson's discharge.We attach little probative weight to thisevidence as it is for the most part related to the actions and state-ments of third parties, for which there is insufficient evidence to holdthe Respondent responsible.Accordingly, we do not adopt the TrialExaminer's finding that Watson was discriminatorily discharged andshall dismiss the complaint as to him.(2)Fred Jones:Fred Jones was first employed by the Respondentin 1939; he was reinstated to his former job as yarn boy and oiler inMarch of 1946, shortly after his discharge from the Army.He joinedthe Union on August 1, 1946. One day, late in September 1946, aunion organizer dined at his home.On the following day, OverseerParker quizzed Jones about the incident.Aside from the foregoing,there is no evidence in the record relating to union activity on the partof Fred Jones. BIBBMANUFACTURING COMPANY347On November 22, 1946, Fred Jones was discharged by OverseerParker allegedly for failure properly to mark yarntags.The TrialExaminer, however, found that Fred Jones was discharged in order todiscourage membership in the Union.The TrialExaminer in makingthis finding placed particular emphasis upon the inability of the Re-spondent at the hearing to prove unequivocally that Fred Jones hadin fact beenremissin failing to mark the yarn tags properly. It istrue that this may havesomesignificance; but we do not, under thecircumstancesof thiscase,deem it controlling.While the Respond-ent's evidence falls short of positive proof, by the same token theevidence in the record does not disprove the Respondent's allegationof inefficiency.Indeed, Jones testified that he may have made theomissions alleged.This being so, we believe to support a finding ofdiscrimination the record must establish that the Respondent intendedto rid itself of theservicesof Fred Jones because of his union activity.As indicated above, Fred Joneswas not anactive union member; hehad not been threatened by the Respondent because of his union mem-bership ; and the record does not establish that the Respondent'sPorterdale management undertook to discharge union members todiscourage membership in the Union.Accordingly, we find that FredJones was dischargedfor cause 17(3)Billy Jones:The Trial Examiner's finding that Billy Joneswas discriminatorily denied reinstatement is based in part upon afinding that there was an available position in the packing room atthe time Billy Jones applied for reinstatement.The record fur-ther shows, however, that that vacancy was filled by a transferreefrom another department in the mill.Under all thecircumstanceswe are not satisfied that Billy Jones was unlawfully discriminatedagainst and shall dismiss the complaint as to him.(B) At Macon(1)John R. Tapley:Tapley entered the Respondent's employabout February 1, 1942.He was discharged on June 22, 1946.About June 15, 1946, Tapley, in a conversation with Overseer Hor-ton, expressed his approval of the Union.On June 18, Tapleyjoined the Union.On the following day, within the view of Assist-ant Superintendent Lavender, Tapley turned over to a union organ-izer application cards signed by other employees for membershipin the Union.According to Tapley's credited testimony, he had received manycompliments from various overseers to the effect that his work was17B1lly Jones,brother of Fred Jones, testified that prior to Fred's discharge severalfemale employees had been discharged for tag mistakes. 348DECISIONSOF NATIONAL LABORRELATIONS BOARDsatisfactory until about a week before his discharge.During thislatter period, which coincided exactly with Tapley's expression ofunion sympathies and with his union activities, this air of employer-employee congeniality was replaced by one of tension wherein Tap-ley was constantly harassed by overscrupulous inspection of his jobby Superintendents Dudney and Lavender:Because of this changeof attitude under the circumstances outlined, the Trial Examinerfound that Tapley was discriminatorily discharged because of hisunion sentiments and activities.We agree.We find no merit inthe Respondent's contention that Tapley was discharged for ineffi-ciency, as the record does not show that Tapley's job was less effi-ciently handled at the time of his discharge than it was at othertimes during his employment tenure when he was considered a satis-factory employee.(2)CharlesW. East and Ben F. Braddy:The Trial Examinerfound that East and Braddy were discharged on July 29 and 30,respectively, because of their membership in the Union, and not forbreaking the creeling rule, as the Respondent contends.We agree.Although East testified that on numerous occasions he had notobserved the creeling rule, the record shows that others had like-wise been lax in following the rule laid down by the Respondent.Except for the Respondent's action in discharging East and Braddybecause of the July 29 infraction, there is no evidence of enforce-ment of the rule, either before or after that date, although the Re-spondent was often aware that the rule had been broken.18We believe that the reason for the disparate application of thecreeling rule becomes apparent upon consideration of testimony ofDeason, not mentioned in the Intermediate Report.Deason, an em-ployee of the Respondent's at the time of the discharges in question,testified that Foreman Mosely told him that four or five other em-ployees would be discharged as was East and that East was dis-charged because of his union membership.Mosely did not specifi-cally deny Deason's testimony, although he denied that he knew Eastwas a member of the Union.However, East testified credibly thaton or about July 1, he told Mosely that he was a union member.1e1eWe do not adopt the Trial Examiner's characterization of the Respondent's creelingrule that it was "made only to be broken" ;nor do we adopt the Trial Examiner's findingthat the Respondent,by promoting Smallwood to East's vacated job, displayed a disparateattitude between union and non-union employees,as there is no evidence to show whetheror not Smallwood was a union member.Moreover,contrary to the Trial Examiner's finding,the record does not establish that Smallwood shared in the responsibility for breaking thecreeling rule on July 29.11East was an active union member having enrolled some 40 or 50 of the Respondent'semployees as members of the Union.The Trial Examiner found, as the record discloses,that Braddy was a member of the Union. BIBBMANUFACTURING COMPANY349Moreover, as the Trial Examiner in other respects credited Deason'stestimony rather than Mosely's, we accept Deason's testimony as itrelates to the discharges of East and Braddy.Accordingly, we find,as did the Trial Examiner, that East and Braddy were discharged inviolation of the Act.(3)Howard R. Cochran:The Trial Examiner concluded that onAugust 12,1946, the Respondent through Overseer Morrow dischargedCochran because of his membership in, and activities on behalf of, theUnion in violation of the Act.The Trial Examiner in reaching thisconclusion dwells at length on Morrow's testimony concerning theevents of the morning of August 12, detecting therein alleged incon-sistencies and damaging admissions.Although we agree with theTrial Examiner's ultimate finding of discrimination, we reject hisappraisal of Morrow's testimony as unwarranted and as unnecessarilycomplicating a rather simple set of facts.Cochran was first employed by the Respondent in 1935. Since thattime he had quit on two occasions, returning to the Respondent'semploy again in March 1946.He joined the Union in June 1946, andbecame an active union organizer.Thereafter Morrow began com-plaining about Cochran's work.About August 4, 1946, Cochranstarted wearing a union button while at work. In the meantimeCochran was given less work, resulting in a substantial decrease inpay; at the same time, the complaints about his work increased.On August 12, sometime after 8 a. m., Morrow ordered Cochran toget his job in shape.There is a conflict in the testimony of Cochranand Morrow as to whether the job at that time was in reprehensiblybad shape as stated by Morrow, or in reasonably good shape as con-tended by Cochran. In any event, a few minutes afterwards Rainey,who as section man was a minor supervisor, told Cochran that he wasworried because the bosses were after him about Cochran and thatCochran had better stay on the job. Cochran assured Rainey thatRainey had no cause for worry as the bosses were in fact only intent ondischarging him, Cochran.Cochran added that if at any time thebosses didn't like the way the job was being run, they could find himon the job, and could fire him if they liked. Rainey immediately re-ported the conversation to Morrow.Morrow promptly accostedCochran ; Cochran admitted that he had told Rainey that the bossescould fire him if they didn't like the way he was running the job.Morrow then replied "Let's go. I don't like the way you are runningthe job," without explaining what he didn't like about the way Cochranwas running the job.Cochran was paid off and has not since workedfor the Respondent. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn its brief, the Respondent states that Cochran was discharged"for failure to perform his job, for staying off his job, and for insub-ordination in the nature of insolence to his supervisor."The recorddoes not support this contention; to the contrary, it indicates thatCochran was a satisfactory employee.Cochran after having twicequit,was twice able to return to the Respondent's employ withoutobjection, the second time in March 1946, according to Cochran'scredible testimony, at the Respondent's request.Morrow's testimonyto the effect that Cochran's attitude was indifferent during his last em-ployment is not persuasive for Morrow alluded solely to undefinedconduct which allegedly occurred on unspecified dates.On the other hand, as Cochran's union activity increased, the Re-spondent's hostility toward him appears to have increased correspond-ingly.The evidence does not show that Morrow's order to Cochranon the morning of August 12, which might be construed as a com-plaint, was responsible for Cochran's discharge. In the absence ofmore specificity of reason for the discharge, on the record as a wholewe agree with the Trial Examiner that the alacrity with which Mor-row seized upon Cochran's statement that the bosses could fire himindicated that Morrow had an ulterior motive for desiring to rid him-self of Cochran's services.Like the Trial Examiner, we believe thatthe ulterior motive existed for the Respondent in Cochran's unionactivity and the wearing of his union button in the mill.ORDERUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Bibb Manu-facturing Company, Macon, Georgia, and its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a) Interfering with, restraining, or coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act, by distribut-ing, or causing to be distributed to them, any publication, includingThe Trumpet, which contains a threat of reprisal or force or promiseof benefit;(b)Engaging in surveillance of union organizers and of unionactivities of its employees, and causing the Porterdale, Georgia, policedepartment to engage in such surveillance;(c)Discouraging membership in Textile Workers Union of Amer-ica, C. 1. 0., or in any labor organization of its employees, by discharg-ing or refusing to reinstate any of its employees, or by discriminatingin any other manner in regard to their hire and tenure of employmentor any term or condition of their employment; and BIBBMANUFACTURING COMPANY351(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of the rightto self-organization,to formlabor organizations, to join or assist Textile Workers Union of Amer-ica, C. I. 0., or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutualaid or protection, or to refrain from any and all such activitiesexcept to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment as authorized in Section8 (a) (3) ofthe Act, as guaranteedin Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer John R. Tapley, Charles W. East, Ben F. Braddy, andHoward R. Cochran immediate and full reinstatement to their formeror substantially equivalent positions, without prejudice to their sen-iority or other rights and privileges;(b)Make whole John R. Tapley, Charles W. East, Ben F. Braddy,and Howard R. Cochran for any loss of pay they have suffered byreason of the discrimination against them, by payment to each ofthem of a sum of money equal to the amount which he normally wouldhave earned as wages during the period from the date of his discrim-inatory discharge to the date of the Respondent's offer of reinstate-ment, less his net earnings during said period;(c)Post immediately at all its mills in Porterdaleand Macon,Georgia, copies of the notice attached hereto marked "Appendix A." 19Copies of said notice, to be furnished by the Regional Director for theTenth Region, shall, after being duly signed by the Respondent's rep-resentative, be posted by the Respondent immediately upon receiptthereof and maintained by it for sixty (60) consecutive days there-after in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that said notice is not altered, defaced, orcovered by any other material ; and(d)Notify the Regional Director for the Tenth Region in writ-ing, within ten (10) days from the date of this Order, what steps theRespondent has taken to comply therewith.IT IS FURTHERORDEREDthat the complaint,insofar asit alleges thatthe Respondent discharged Eugene Watson, Fred Jones, and BillyJones in violation of the Act, be. and it hereby is,dismissed."In the event that this Order is enforced by decree of the United States Court of Appealsthere shall be inserted in the notice,before the words, "A DECISION AND ORDER" thewords, "DECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING." 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed in Section 7 of the Act, bydistributing, or causing to be distributed to them, any publication,including The Trumpet, which contains a threat of reprisal orforce or promise of benefit.WE WILL NOT cause the police officers of the Porterdale, Georgia,police department to engage in the surveillance of the organizersfor TEXTILE WORKERS OF AMERICA, C. I. 0., or for any other labororganization, or to engage in the surveillance of the union activi-ties of our employees.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organiza-tion, to form labor organizations, to join or assist TEXTILE WORK-ERS UNION OF AMERICA, C. 1. 0., or any other labor organization, tobargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection.WE WILL OFFER to the employees named below immediate andfull reinstatement to their former or substantially equivalentpositions without prejudice to any seniority or other rights andprivileges previously enjoyed, and make them whole for any lossof pay suffered as a result of the discrimination.John R. TapleyCharlesW. EastBen F. BraddyHoward R. CochranAll our employees are free to become or remain members of theabove-named union or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any termor condition of employment against any employee because of member-ship in or activity on behalf of any such labor organization.BIBB MANUFACTURING COMPANY,Employer.Dated -----------------By -----------------------------------(Representative)(Title) BIBB MANUFACTURING COMPANY353This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. John C. McBee,for the Board.Mr. H. W.Denton,ofAtlanta, Ga., andMr. R. E. Starnes,of Macon,Ga., forthe Union.Messrs, Turpin and Lane,byMessrs.McKibben Laneand W.C. Turpin;Messrs.Jones,Jones and Sparks,by Mr. C.Baxter,all of Macon,Ga.;Mr. Frank A.Constangy,of Atlanta,Ga., andMr. R. E. Campbell,of Covington,Ga., for theRespondent.STATEMENT OF THE CASEUpon amended charges duly filed February 25, 1947, and upona secondamended charge duly filed March 18, 1947, by Textile Workers Union of America,C. I. 0., herein called the Union, the National LaborRelations Board,hereincalled the Board, by its Regional Director for the Tenth Region (Atlanta,Georgia), issued its complaint dated February 27, 1947, and its amendment tocomplaint dated March 21, 1947, against Bibb Manufacturing Company, hereincalled the respondent, alleging that the respondent had engagedin and wasengaging in unfair labor practices affecting commerce withinthe meaning ofSection 8 (1) and (3) and Section 2 (6) and (7) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.Copies of the complaint,amend-ment to the complaint, the various amended charges and noticeof hearingwere duly served upon the respondent and the Union.'With respect to the unfair labor practices the complaint and the amendmentto the complaint alleged in substance that the respondent : (1) dischargedJohn R. Tapley on June 22, 1946, Charles East on July 29, 1946,B. F. Braddyon July 30, 1946, Howard Cochran on August 12, 1946, Eugene Watson onAugust 3, 1946, Fred J. Jones on November 22, 1946, and refused to reinstateBilly Jones' on March 27, 1947, because said employees joined and assistedthe Union or engaged in concerted activities with other employees for thepurposes of collective bargaining or other mutual aid or protection, and (2)by various enumerated means interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed to them by Section 7 of the Act.Thereafter the respondent filed a motion for continuance and for a bill ofparticulars.A continuance was granted.The bill of particularswas grantedin part and denied in part. The respondent filed an answer admitting certainallegations contained in the complaint and amendment to the complaint, butdenied the commission of any unfair labor practices'The Respondent further fileda Motion toAbateand Dismiss on the groundthat it had never been informed that anycharges had been filed relating to thedischarges of East,Braddy, Cochran or Jones prior tothe issuanceof the com-plaint and amendment to the complaint, nor any notice of thefiling of chargesof interference, restraint, or coercion, and that this alleged failure of notice priorto the issuance of complaintand amendmentto complaint constituteda denial1By order of the Board dated February 27, 1947,the above entitled cases were consoli-dated for hearing.1During the hearing the complaint was further amended without objection to includethe allegations with respect to Billy Jones.ISaid denials were thereafter extended to include the allegations concerning Billy Jones. 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDof due process and was violative of Section 1002(a) and 1004(b) of the Admin-istrative Procedures Act and of Sections 202.2 through 202.8 of the rules of theNational Labor Relations Board.After argument during which it developedthat the Respondent had been notified of the filing of charges of discriminatorydischarges and of interference in both cases herein,although a typographicalerror was made in the number of one case and although the individuals men-tioned above were not mentioned therein, the undersigned denied the motion butoffered the parties the opportunity of conferring prior to the introduction of anyevidence.The respondent failed to avail itself of this opportunity.Pursuant to notice,a hearing was held at Covington,Georgia, on April 7, 8,16, and 17, 1947, and in Macon, Georgia, on April 9, 10, 11, 14, and 15, 1947, beforethe undersigned, the Trial Examiner duly designated by the Chief Trial Examiner.The Board and the respondent were represented by counsel and the Union by itsrepresentatives.Full opportunity to be heard,to examine and cross-examinewitnesses and to introduce evidence bearing on the issues was afforded all parties.At the conclusion of the Board's case, the respondent moved to dismiss on theground that the evidence failed to sustain the allegations of the complaint.This motion was denied.At the conclusion of the case, this motion was renewedand taken under advisement by the undersigned. It is hereby denied. At theconclusion of the hearing all parties waived their right to oral argument.Subsequently a brief has been received from the respondent.On the entire record and from his observation of the witnesses the undersignedmakes the following:.FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, Bibb Manufacturing Company, is a corporation existing underthe laws of the State of Georgia, where it was chartered in 1876. It has been inbusiness continuously since that time. It is not a subsidiary or affiliate of anyother corporation.The general nature of the business of the respondent is themanufacture of cotton and rayon textiles.The principal office of the Companyis located in Macon, Bibb County, Georgia. It has no branch offices except salesoffices at various cities of the United States.All management of the Company iscentered at Macon, Georgia.All pay rolls and paying facilities are located atMacon, Georgia and there is a constant interchange of workers bete een the dif-ferent mills as business changes and production requires.The factories of the respondent are located in Bibb County, Muscogee County,Newton County and Taylor County, Georgia, and are known as the Macon,Columbus, Porterdale and Reynolds plants.Warehouses are located at all ofthe plants.The approximate number of Bibb production employees is 9,000 of whom 2,200are colored people.These production employees are employed as follows :approximately 3,000 in Porterdale,approximately 2,800 in Macon, approximately3,100 in Columbus, and approximately 100 in Reynolds. Pay rolls exceed$13,000,000, annually.The principal raw materials purchased by the Company are cotton in bale,rayon yarn, coal and dye stuff.During the past year purchases by the respondentof raw materials were in excess of$30,000,000, per year.During the past yearthe percentage of such raw materials shipped to the respondent's plants inGeorgia from places outside the State of Georgia was 90 percent.The principalfinished products made by the respondent are carded yarn and twine,tire cordand sheeting.During the past year the sales of finished products of the res- BIBBMANUFACTURING COMPANY355pondent were in excess of $50,000,000, of which approximately 95 percent wereshipped to places outside the State of Georgia.The respondent concedes that it is engaged in interstate commerce within themeaning of the Act.4II.THE ORGANIZATION INVOLVEDTextile Workers Union of America, C. I. 0., isa labor organization,admittingto membership employees of therespondent.III.THE UNFAIR LABOR PRACTICES1.In generala.The TrumpetAmong other specifications of violations of Section 8 (1) of the Act the com-plaint and amendment to complaint in the instant case lists the following allegedacts by the respondent:(b)Vilifying, disparaging, and expressing disapproval of the union.(c)Urging, persuading, threatening and warning its employees to refrainfrom assisting, becoming members of or remaining members of the Union.(e)Circulating and distributing literature and periodicals derogatory tothe Union.(f)Attempting to arouse racial prejudice among its employeesagainstthe Union.At the beginning of the hearing the parties stipulated in regard to the pur-chase, circulation and distribution of literature and publications as follows:It is hereby stipulated and agreed by and between counsel for the Boardand counsel for the Respondent that the only official news organ or publi-cation of the Company is a weekly paper which is published and distributedfree to all Bibb employees and is named the Bibb Recorder.This paper hasbeen in publication for 25 years.This paper is circulated primarily by dis-tribution to employees in the mill but copies are mailed to retired employeesand to others who are absent due to illness, or not active employees.The Companysubscribes to other publications, some of which are maileddirectly to employees,others are distributed among the supervisory forceof the Company and others are placed in libraries,recreation rooms, schoolrooms and club rooms which are maintained or operated by the Company,or in towns adjacent to the mills.These publications,for which the Com-pany subscribes,and the approximate number of subscriptions, are asfollows :Those of less than a hundred subscriptions are The Factory, NewsWeek, theUnitedStatesNews, the Daily News Record, the Knitter.These publicationrs,with the exception of the Knitter,are placed in read-ing rooms,libraries and other places enumerated above.The Knitteris also placed at these facilities and there is some circulation among thesupervisory staff of the Company.The AmericanWooland Cotton Reporter,500 subscriptions to super-visory employees;Textile News and Textile Bulletin,approximately 5004 These findings are based on a stipulation of the parties. 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubscriptions to both supervisors and rank and file employees ; The NegroWorker is distributed to practically all of the Company's 2200 Negroemployees;The Trumpet,approximately 2,000 subscriptions at all mills,including 1,000 combined at the Porterdale and Macon mills, to super-visory and rank and file employees.The Journal of Labor, less than 250 subscriptions to supervisors andto reading rooms and other facilities mentioned above.In addition to the subscriptions enumerated above the Company sub-scribes to many daily newspapers which are placed in the various readingrooms, libraries and other facilities.With the exception of the Bibb Recorder the Company does not publishany of these publications and each publication is a publication of generalcirculation ; that is, it is circulated at places and among persons otherthan the employees of Bibb Manufacturing Company. The Company doesnot participate in the editorial or news policy of any of these publications,or in the circulation policy, except as evidenced in the subscriptions paidfor by the Company.The Company at various times has found in its mills or on its propertiescopies of various other publications but the Company does not subscribeto any of these publications and does not secure these publications fordistribution among its employees : Northern Lights, Textile Age, Packingand Shipping, Georgia Welfare, The Whitin Review, The Maconite, Mili-tant Truth, The Macon Free Press, Negro Journal of Industry, The MaconWorld, Textile Labor, The Georgia News Digest, The Georgia Federation-ist,Investor'sReader, The Chicago Defender, The Worker, The MaconVoice, The Union.If these publications are distributed to its employees,the Company does not pay for such subscriptions or have any knowledgeas to where they originate or the means by which they are distributed.None of these publications are issued or published by the Company andit does not participate in their news or editorial policy.Regarding the subscriptions to "The Trumpet," the following stipulation wasalso agreed upon during the hearing:It is hereby stipulated and agreed by and between counsel for the Boardand counsel for the Respondent that the Respondent has since about 1938paid for subscriptions to the paper,The Trumpet,which is published inColumbus, Georgia, since 1932.Before April or May, 1946, certain supervisory and rank and file em-ployees of the Company'smills at both Porterdale and Macon were re-ceiving copies of this paper through the mail as a result of these subscrip-tions.At that time the same employees received this paper weekly.Dur-ing April or May,1946, the number of subscribers subscriptions in themills located in these two towns was substantially increased,or approxi-mately doubled by the Respondent and at that time the Respondent fur-nished to the. publisher of thispaper a listof all employees of the Com-pany,with their addresses,with the understanding that the publisherwould rotate the subscriptions to this paper among said employees.Thepurpose of this rotation was to vary the recipients of this paper from timeto time with the understanding that it would be done by the circulationdepartment of the paper and that the paper would usually go to only onemember of a family.No specific designation of which employee was toreceive the paper was made. BIBBMANUFACTURING COMPANY357At the present time a total of approximately 1,000 employees of theCompany's mills at Porterdale and Macon receive the Trumpet as a resultof these subscriptions.It is to be noted that the respondent began subscribing to The Trumpet andcausing those subscriptions to be delivered to a selected group of supervisorsand rank-and-file employees in 1938.The Wagner Act had been declared con-stitutional by the Supreme Court of the United States in April 1937. It isfurther to be noted that the respondent increased its subscriptions to 2,000and changed the method of their distribution so that all employees receivedcopies in rotation in April or May 1946, a time when it was well known thatthe CIO was commencing a vigorous campaign for members throughout theSouth and that the respondent itself was considered one of the three mainobjectives in the southern textile industry which had to be organized for thesuccess of said drive, which became known as "Operation Dixie." From thesedates it appears conceivable that some connection might exist between thesubscriptions to The Trumpet and union organizational activity.At the hearing, 19 issues of The Trumpet dated from June 7, 1946 to March28, 1947, were introduced in evidence.A reading of these issues is conclusiveproof that The Trumpet is what is commonly known as a "hate sheet." Atleast 90 percent of the space in each issue of the paper was devoted to viciousattacks upon the Union and the CIObasedpurportedlyupon religious grounds.The Trumpet is a four-page weekly paper published in Columbus, Georgia,by "Parson Jack" whose real name apparently is E. C. Johnston.'Besides beingthe editor of The Trumpet and another paper called the "Columbus Tribune,"Johnston also appears to be a Baptistminister.As of June 1946, the subscription price of The Trumpetwas 5 cents percopy or $2.00 per year.Sometimein September 1946, a new subscription priceof $1.50 per year "in clubs of 50 or more per year"was added to the subscrip-tion list.The Trumpet itself is anti-everything except "Parson Jack's" personal inter-pretation of religion,thestatusquo, and the southern textilemanufacturers.The paper is viciously anti-union, although in theissuesin evidenceits attacksuponunionismare almost exclusively restricted to the Textile Workers Unionof America and the CIO. Although The Trumpetdisclaimsbeinganti-union inalmostevery issue,claimingthat its hatred is restricted to the Union, the CIOand the Communists, which terms thepaper usesindiscriminatelyand inter-changeably,attacks upon the A. F. of L. in later issues prove this contentionfalse.The Trumpet fought against the CIO campaign drive in the textile in-dustry with everymeans at its command.The 19issuesin evidence prove con-clusively that no propaganda, no matter how false, no lie no matter how easilydisproved, was toobaseto be published if they wereanti-Union and anti-CIO.A more venal sheet is hardto imagine.The paper itself is illiterate, often unintelligible, ill informed, if not deliber-ately misinformed,and dishonest.Anything wasfit to printso long as it wasanti-union.The Trumpet utilized every conceivable propaganda device fromfear, hatred,race discrimination,bias and prejudiceto loyaltyto country and toemployer,to promises and inducements of better wages and better conditionspurporting to come from the manufacturers, in order to prevent the textileemployees from joiningthe Union and to keep the Union out of the South. All5 This finding Is made from one articlein one issueof The Trumpet which indicates"Parson Jack's" real name.838914-50--vol. 82-24 358DECISIONSOF NATIONALLABOR RELATIONS BOARDthis propaganda purported to be solidly based upon "religion"-"Parson Jack's"own personal variety thereof enunciated for the occasion and to fit the occasion.According to The Trumpet the CIO and the Union were "Russian dominated,"not "American"; was "foreign," not "national"; were "northern," not "southern";were "rackets," not "labor organizations" ; were "communistic,'" not "American-ism"; were "subversive," not "loyal"; "led to serfdom," not to "freedom";"believed in social equality," not in "Southern Democracy" ; "created strife anddiscord," not "production"; "pitted class against class," not "loyalty to theemployer" and, as a sort of climax, were not completely "Anglo-Saxon."Fur-thermore, The Trumpet stressed the "social equality" stand of the CIO in aneffort to create friction between the Negro and the white employees therebyseeking to cause the white employees to refrain from unionization for fear jobswhich the manufacturers had reserved for white employees would be open tocompetition from the Negro employees! The same type of propaganda wasemployed by The Trumpet on the white women employees, where The Trumpetsuggested that, if the Union was accepted, these employees would be workingside by side with Negro women and under Negro foremen and second hands.Reinforcing all this propaganda was "Parson Jack's" own personal concept thatno religious person could join the Union or the "Godless" CIO.The following excerpts from The Trumpet indicate its general propaganda lineon the Negro issue :The Communist CIO is busy in the southern textile mills with their chiefplan and purpose of "breaking down" the color line, and even to the extentof urging intermarriage between the Negroes and the whites.*The FEPC [unanimously endorsed by the CIO at its Atlanta conventionaccording to the prior paragraph of this same article], if enacted, wouldforce cotton mills to employ Negro Girls along side of white girls and wouldpenalize any textile mill which refused to so employ them.Itwould force white girls to use the same rest rooms and restaurants asNegro girls and penalize white girls who refuse to work under Negro over-seers, and Negro second hands.'In the same issue of The Trumpet, "Parson Jack" printed the following threatsagainst any and all Negro followers of the Union :CIO TRYING TO PUSH POOR OLD NEGROES INTO TROUBLEThe trouble is, Mr. Taylor' and the CIO Uunion (sic) is attempting toget the Negro race of the South into serious trouble.MEANS THE UNDOING OF NEGROESAll the better class of southern Negroes know that this kind of doings isnot for their good, but some of them are being urged on by the Organizersof the CIO, who are urging them to "Demand their rights," and this is forthe purpose of gaining more votes and thus lending strength to the PAC, anTile respondent throughout its operations employed 2,200 Negroes who were restrictedto certain classifications of menial jobs.7The Trumpet of October 4, 1946.A representative of the Textile Workers Union of America. BIBBMANUFACTURING COMPANY359organization, and affiliate of the CIO.The Political Action Committee fol-lows hard on the heels of the CIO Organizers, and as fast as they "get one,"the PAC nabs them, and starts feeding them with their "political thunder,poison",but the Negroes had better watch their step, and had better heed theadvice of their friends, who understands them; and who is their friends.[Emphasis supplied.]Appearing to speak authoritatively for the manufacturers, "Parson Jack"threatened the textile workers with loss of employment through closed factories,strikes, lock-outs, and lay-offs if the Union should succeedin its organizingcampaign. In its October 4, 1946, issue The Trumpet printed the anti-unionpoem "Stop and Think" 9 which typifies the threats of economic reprisals whichwould result if the Union should prevail, which The Trumpet printed in otherforms in practically every other issue.Furthermore, still giving the appearance of speaking authoritatively for thetextilemanufacturers, The Trumpet was able to, and did, offer to the textileworkers inducements and promises of rewards to remain out of the Union. Thefollowing from the August 16, 1946, issueis an example:The CIO comes to the southern people with the cry, "we want to help you !"but it should be known by all the southern textile people, that the manage-ment of the mills have provn (sic) throughout these years that they not only"wanted to help them" but they HAVE helped them indeed. Certainly, itmay be true that the management (the manufacturers) are not perfect, maybenone of them have sprouted any wings, but it must be admitted that they havebeen the friend of the texttile (sic) laborers, and have proven it, and theyare at this very time prepared-IFTHECIO ISKEPT OUT OF THESOUTH-to do more for their labor than they have everbeen prepared todo before, and they willdo it.(Emphasis added.)Another example from the October 18, 1946, issue reads as follows :And, what is more, there is no doubt at all that the Southern TextileManagement will do much better by the workers in the future than they havebeen able to do heretofore.However, let it be known here and now, thatthe CIO will have-had no part or lot in this improvement.The Trumpet went even beyond threats of economic reprisals and promises ofhigher wages "if the CIO (was) kept out of the South" in its coercive campaignto prevent the textile workers from joining the Union by advocating the use ofstrong arm methods and physical violence not only against Union organizers butalso against employees who favored the Union. In this respect The Trumpetadvocated the use of force and violence in its anti-union campaign as exemplifiedby the following quotations :Get off of the CIO, and shuck off the Communists like you would a dirtyshirt if you know what is good for you.The South will not take it any longer and it will be a mighty good ideafor that gang to decide that we are not going to move one inch.We adviseall organizers to begin to close up their affairs and get on back where theybelong, and to those southerners who have been duped,and hoodwinkedby the wild offers of the CIO, money hungry yaps, you better mind what9 This poem is set forth in Section III, 3, a of this report. 360DECISIONSOF NATIONALLABOR RELATIONS BOARDyou are doing, for once the southern people get awake, they get up, and do,something about it, and we will not have the PAC boys !s*****sIt may be that they [CIO organizers] have been taught that the SouthernTextile people are dumb, and that the "old farmer of the south ain't gotno sense,"but brother, you are in for another thought, just as soon as thesouthern farmer finds out what you are after! As soon as the Southernfarmers find out what the Communists are after, they will be leaving theSouth, and their coattails will be standing out so stiff behind them, theywill be able to carry their baggage along on their own account.10In its October 4issueThe Trumpet clearly indicates its desire for the useof force and violence against the Union as follows :Yes, the attack has been "very vicious" against the CIO and their South-ern "Operation Dixie" drive, but we wonder if they would expect the Southto sit idly by and permit them to "Operate" here without opposition ! Ourattack has been on the square, and it has been done in the open. Ourpaper has been read from coast to coast, and we shall continue to enlargeits circulation, and the fight is only beginning.Then another thing, if apole cat comes into your house, or on the premises, you are not expectedto speak gently, and attempt to persuade mildly the cat to "leave youalone,"but the thing to do is to call thedogs,get your gun, and enlist thehelp of the neighbors, so that the little "respectable animal, if you leavehim alone!!" will understand that you DON'T WANT him hanging around![Emphasis supplied.]Assuming,arguendo,that the statements made by The Trumpet quoted abovehad been made by the respondent in its Bibb Recorder, then clearly the respond-ent would not have been protected for those statements under the doctrine offree speech in view of the open, notorious and explicit coercion employed therein.In these quotations there is nothing concealed regarding the threats of economicreprisals, of physical harm to Negro members, of physical violence promised tomembers of the Union as well as to Union organizers, in the event that theemployees accepted the Union as their representative for collective bargaining.Equally as open and notorious were the allurements, rewards and inducementspromised the employees "if the CIO (was) kept out of the South." Such licenseis not protected under the principle of free speech.Under the assumption madeabove, the statements of The Trumpet are clearly and patently in violation ofSection 8 (1) of the Act.The question thenariseswhether the respondent is to be held responsible forthese patent violations of the Act published by The Trumpet, an allegedly inde-pendent third party.The respondent denies any responsibility for The Trumpet'santi-unionpolicy because, by stipulation, The Trumpet is a "publication of gen-eral circulation" and because the respondent "does not participate in the editorial,or news policy" or in the circulation policy of that paper "except as evidencedin thesubscriptions paid for by the company."The undersigned believes, and therefore finds, that under the facts of theinstant casethe respondent is legally responsible for the statements containedin The Trumpet, that it has created an agency relationship between itself andw This article regarding the farmers was due to an attempt by the CIO to organizethem into cooperatives.It is the one article in the issues in evidence dealing with theattempted organization of farmers.The above quotation is from the August 2, 1946,issue. BIBB MANUFACTURING COMPANY361The Trumpet and has, in effect, caused the publication of The Trumpet's articlesat leastinsofar asthe respondent's employees are concerned.The respondent by purchasing the 1000 or 2000 annual subscriptions to TheTrumpet is solely responsible for the appearance of that publicationamong itsemployees.As to its employees the respondentactuallycaused the publicationof The Trumpet with its published violations of the Act by causing its circula-tion amongits employees.The respondent made no pretense that any of itsemployees had requested subscriptions to The Trumpet for themselves or fortheir fellows.In fact, the respondent's brief states that the respondent sub-scribed to The Trumpet in such quantities in order to give their employees"another point of view" from that expressed in Union leaflets and publications.It is therefore clear that the respondent caused the circulation of Trumpetamong its employees for its own purposes.`Based upon its experience with The Trumpet from 1938 when its subscriptionsto that paper began, the respondent well knew that this other "point of view"would be viciously anti-union.The $4,000" contributed by the respondent an-nually for subscriptions was sufficient to purchase as venal a paper as The Trum-pet.So long as therespondent retained the power of cancelation of that amount ofmoney in annual subscriptions, the respondent could well feel assured that TheTrumpet's anti-union policy would not change or else the subscriptions wouldbe canceled.When two respectable columnists, Thomas L. Stokes and Stewart Alsop, gavepublicity to Union charges that The Trumpet was financed by the textile manu-facturers, of whom respondent is one of the largest, in order to defeat unioniza-tion,The Trumpet originally answered by resorting to vilification of the twocolumnists.Finally, in the October 4, 1946,issue,The Trumpet states, "Insofaras the money with which we are fighting this drive [Operation Dixie] is con-cerned, we accept that as our own business."Now it appears that at least $4,000of that money in 1946 came from the respondent.Respondent's interest in having The Trumpet circulated among its employeescorresponded in direct proportion as the threat of unionization of its employeesincreased.In 1938 following the Suireme Court's decision of April 1937 uphold-ing the constitutionality of the Act, the respondent purchased 1000 subscriptionstoThe Trumpet for distribution to supervisors and rank-and-file employees.After the public announcement of the CIO's Operation Dixie in which the re-spondent was listed as one of the three key points in the textile field, but beforethe appearance of any union organizers at the respondent's plant, respondent'sinterest in presenting the propaganda of The Trumpet to all its employees in-creased to such a degree that it purchased 2000 subscriptions, handed thepublisher a complete list of all its employees with instructions that these 2000subscriptions be delivered in rotation toallof its employees.As the respondentthen had approximately 9000 employees, this would mean approximately onecopy of The Trumpet per month per employee. As the employees had not re-quested subscriptions to The Trumpet, it is too clear for discussion that therespondent caused the distribution of that paper for its own purposes, namely,to have The Trumpet's anti-union view point published and placed before itsemployees.By causing this distribution of The Trumpet, respondent succeeded in bringingto the attention of all its employees threats of loss of employment, of social41The subscription price of $1.50 per annum for lots of 50 or more did not go intoeffect until some months subsequent to the respondent's subscription to 2000 copies. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDostracism, of economic reprisals, as well as threats of physical coercion andviolence if they should join the Union. It also brought to their employees'attention appeals to race prejudice in an effort to thwart unionization as well asevery other possible argument,true or false, including"Parson Jack's" ownpeculiar idea of religion, tending towards that same result. It also had pub-lished promises of rewards and inducements, apparently authentically promisedby the textile manufacturers, in the event the employees "kept the CIO outof the South."None of these things could the respondent have legitimately doneby itself in the same atmosphere of coercion and intimidation which The Trumpetsuccessfully created.The respondent here is attempting to do by the device ofan allegedly independent third party that which it could not legitimately do byitselfThis pattern of what might be termed "third party coercion" because ofthe use of allegedly third parties as the coercive factor runs throughout theinstant case, notably in the open and notorious surveillance of union organizersby the allegedly independent Police Department of the Town of Porterdale, awholly owned company townAs the Trumpet was delivered by mail from Columbus, Georgia, the respondent'sactions in subscribing to The Trumpet for delivery to its individual employeesclearly violated the employees' right of privacy, the right to refuse to receivematerial which the respondent, and the respondent alone, desired him to receive.Under all the facts of the instant case, the undersigned finds that the re-spondent is legally responsible for the coercive statements, the appeals to raceprejudice, the threats of economic reprisals, and of physical violence as well asthe authentic sounding promises of rewards and inducements used by TheTrumpet in its campaign to coerce the employees "to keep the CIO out of theSouth" and that the respondent thereby violated Section 8 (1) of the Act.2.Unfair labor practices in Porterdalea.Surveillance of union activitiesFrom July 10, 1946, to August 10, 1946, or a few days thereafter policemen ofthe Town of Porterdale were assigned to-,, and maintained a 24 hour a daySurveillance over the activities of each and every organizer for the Union whilehe was inside the city limits of Porterdale as well as surveillance over the homeof employee Walter Reynolds, which the organizers made their local head-quarters in Porterdale and in which much of the union activity took place. Bythis 24-hour watch over the Reynolds' home the police were able to know whenthe organizers were in town and to follow or trail them throughout the townwhile they were calling upon employees of the respondent.As soon as theorganizers would leave Reynolds' home, one or two policemen would "tail" themuntil they left Porterdale for the day. If the organizers left the house on foot,the police followed on foot. If the organizers left by vehicle, the police followedby police car. If two organizers started out together and then went separateways, there would be a policeman following each of them.Everywhere theorganizerswe it, the police were sure to follow. For at least the above period oftime, there was a policeman within 60 to 75 feet of any organizer who was inPorterdale.The police, except for one new employee who was unable to secure a uniformdue to the clothing shortage, were always in uniform. They utilized the regularpolice car or the chief's automobile, both well known as police cars to the approxi-mately 3,200 inhabitants of Porterdale.The police made no effort to concealtheir activities but, in fact, made their surveillance as open and public as possible. BIBBMANUFACTURING COMPANY363The police remained at all times on public thoroughfares.They said nothing.As described by one witness, the police were always around "sitting and staring."A number of the employees were afraid to talk to the organizers upon discover-ing their police escortsOne employee left the union organizer to whom he wastalking for the purpose of telling the police escort that he (the employee) hadnot joined the Union.The organizer offered to confirm this statement to thepoliceman if he should doubt the employee's word.The police made reports to their chief and to the mayor, who had employedand assigned the two policemen to cover this union activity at about the time ofthe arrival of the organizers in Porterdale.Superintendent Snow of the respondent's Porterdale Division was seen onseveral occasions in the police car while it was maintaining surveillance oforganizers or of employees returning from well-advertised union meetings."Although Snow well knew that the police were trailing the organizers, he didnothing to prevent them. By being seen in the police car on these occasions whenSnow knew that the police were engaged in illegal surveillance, he, in effect,ratified this illegal police activity and placed the respondent's stamp of approvalthereon in the eyes of the public, the respondent's employees.Mayor Will Ivey of Porterdale, who was also the respondent's house agent incharge of dwelling house rentals, testified at the hearing that he and the chiefof police decided upon this police activity and upon the employment of twoadditional policemen at the end of June or first of July 1946, because of the possi-bility of race trouble arising from the gubernatorial election that summer betweenTalmadge and Carmichael and from the CIO organizational drive.When it is recalled that the afore-mentioned election with its main issue, the"white primary," ended with the election on July 17, 1946, that only approxi-mately 150 Negroes lived in Porterdale and that the police surveillance waslimited to union organizers and activities until August 10, it is easily seen thatthe union organizational drive was the motivating cause for the mayor's decisionespecially since the beginning of the drive in Porterdale coincided exactly withthe employment of the two new policemen whose sole apparent duty was tofollow the organizers."The mayor candidly acknowledged that the police force was augumented by40 percent because of his knowledge of the intended "Operation Dixie" when hetestified : "The CIO was going to come down and make a big drive and remember-ing back in 1934 " we had a lot of trouble, so I decided and talked it over withthe [police] chief, we won't have it this time . . . anybody seen, anybody goingfrom one house to another, check on them, see what they were doing and see thatthere was not trouble started."The mayor attempted to explain the surveillance of Reynolds' home on theground that he "had had reports" that Reynolds was bootlegging and had givenorders to catch Reynolds "if the police had to sleep with him."That explanation" Snow admitted riding in the police car on occasions but denied that he ever did it"in connection with their following of any other people," "in an effort to find out wherepeople were going" or "ascertaining any facts in connection with personal activities ofother people."These denials are not persuasive when contrasted with the positive evidenceof a number of employees that Snow was in the police car while the police were obviouslycarrying out their instructions to keep the organizersundersurveillance.Snow waspersonally cognizant of the fact that the police were engaged in this activity.13 Incidentally none of the organizers or sympathizers were ever arrested for any causewhatsoeveror evenspoken to by any of the policeforcewhose activitywas limited to"sitting and staring."14Referringto the Nation-wide strike of that year. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDfails to impress for the reason that these reports related to an incident involvingliquor which occurred a month before the surveillancebeganand the fact that thesurveillance commenced promptly after theorganizersbeganusingthe Reynolds'home for organizational purposes.Further, the proof was that the police werefollowingthe organizersand not Reynolds, who was allowed to go unmolestedwhenunaccompanied by an organizer.On or about August 10, Union Organizers Denton and Autry called uponWill Ivey,as mayor,in the office Ivey used both for his positionas mayor andas respondent's house agent,to protest the illegal activity of the police andrequest that this activitycease.Ivey thereupon telephoned the police chiefand said,"the gentlemendidn't want the police following them, looked like theydidn't want any protection, so we wouldjuststop it."The watch was thereuponremoved from Reynolds' home and theorganizerswere followed only a veryfew times thereafter.There can be no question but that this surveillance of unionorganizerspursuingtheir legitimate and lawfulbusiness,the surveillanceof the organizerswhile talking to various employees of the respondent and the following ofemployeesreturning from union meetingsconstituted both in theory and in factillegal interference, restraint,and coercionin the exercise of the rights of therespondent's employees to self-organizationin violation of the Act.This interference, restraint,and coercionwas admittedly practiced by thepolice force of the town of Porterdale, Georgia, an incorporated municipality.The policeforce wasselected and employed by the mayor and the chief of policeof Porterdale by and with the consent of the duly elected city council of saidcity.The force was paid by cityfundsdisbursed over the signatures of themayor and the city recorder.The complaintallegedthat the members of the police force were among therespondent's "officers, agentsand supervisory employees."The answer deniesthat themembers ofthe police force were such officers, agents, or employeesand alleges that they were "employees of the city of Porterdale."It is, therefore, necessary to determine if the police force of the city of Porter-dale, Georgia, wasacting, infact,as agentsand employees of the respondent oron behalf of the respondentso asto make the respondent responsible for theirillegal activity.The City of Porterdalewas incorporated a number of years ago,has a localmunicipal governmentconsistingof a mayor, a recorder (treasurer), a citycouncil of fivemembers,all annually elected, and an appointed chief of police.The members of the police force were appointed by the electiveofficers ofPorterdale.With the exception of the property of the various churches in Porterdale, whichthe respondent had donated to the various individual church organizations andpossibly the railroad right of way of the Central Railroad of Georgia, everythingwithin the city limits of Porterdale including the United States Post Office, and thepublic school buildings, is owned by the respondent.Although incorporated,Porterdale can best be described therefore as a "company-owned town."Therespondent is the owner of each and every building in town.The dwellings arerented to employees on a tenancy-at-will basis. The rent is collected from the em-ployees by a sort of "check-off" system whereby the pay master of the respondent,Abercrombie, deducts the rent money from the employees' pay checks. In thecaseof thepolicemen tenants ofthe respondent, the town recorder, Abercrombie,deductsthe rentalsfrom thepay checks of the citypolicemenand pays the rentmoney over to himself as pay master of the respondent.As heretofore found, BIBB MANUFACTURING COMPANY365the houseagent ofthe respondentin charge of dwellingrentals for the respondenthappensto be Will Ivey,the mayorwho has been elected mayor of Porterdale13 times out of the last 15 elections.When the respondentterminates a rentalcontract,the mayor,acting as houseagent for the respondent, sends said tenanta noticeof eviction.Theseevictionnotices are usually,but not always, deliveredby a city policeman.The respondentsupplieswater and electricity for the population. It purchaseswater from the city by thegallon and chargesits tenants for water at so muchper spigot per month.The city pays a part-time sanitary employee who spendsthe remainder of his timeas floristfor the respondent.Other than policeprotection, and this part-time sanitary employee, the respondent provides theusual public services.Until Governor Arnold improved the Georgia schoolsystem in 1946, the respondent subsidized and, operated the public school systemin Porterdale.Even today the respondentprovides housesfor the teachers inthe public schools at Porterdale at a rentalsimilarto that paid by its ownemployees.The city officials are housed in twooffices inthe respondent's main officebuildingin Porterdale.Will Iveyuses the same officefor his duties both asmayor and as respondent's house agent.Police headquarter, citycouncil cham-bers andthe justice of the peace" court are housed in the otheroffice.The citypays the respondent no rent for this space.As the only heavy industry in town, the respondent is also the largest taxpayer.The mayor testified that he was unable to estimate what percentageof the city budget of $40,000 or $50,000 per year was received from the re-spondent.In a townof 3,200 population the excess and license taxes fromwhich the remainder of the city revenue is derived cannot constitute a verysubstantial portion thereof.The City of Porterdale also employs a city attorney.According to Denton'stestimony, the mayor in speaking of the city's anti-leaflet ordinance, referredDenton to the city attorney, "McKibben and Lane."" The mayor testified atthe hearing that the city attorney of Porterdale was C. Baxter Jones. BothMcKibben Lane and C. Baxter Jones represented the respondent in the instantcase.The city of Porterdale was not a party.Sometime in the latter part of 1946 or first of 1947, Police Chief Ray Pottsinvestigated the organization of the Union in and around Stewart, a farmingcommunity some 15 miles from the city limits of Porterdale. Clearly this in-vestigation was beyond his jurisdiction as chief of police of Porterdale.How-ever, it appeared that a number of the respondent's employees lived in andaround Stewart. In particular,itwasproved that the respondent, throughits Foreman J. T. Elkins, was interested in discovering if two of its employeesliving across the street from the store at which Chief Potts made his inquiry,were engaged in union activities at the respondent's plant.As Chief Potts'inquiry and that of Elkins were made at approximately the same time and aboutapproximately the same subject, it is a far conclusion that Potts was actingfor, and on behalf of, the respondent at the time of his investigation.Superintendent Snow in his testimony, attempted to show a completesepara-tion between the respondent and the municipalgovernment on the ground thatthe respondent's officials carefully refrained from attempting to influence thecity politically.In view of the undenied testimony this was not persuasive.isMayor and House Agent Ivey is also the justice of the peace.16An obvious reference to McKibben Lane, of counsel to respondent. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn 1946,the veterans in Porterdale ran a slate of candidates for mayor andcouncil against the incumbents.Prior to this election,Superintendent Snowsaw Walter Reynolds who was active in the veterans'campaign and said tohim, "I understand you are startinga PAC. Thereis one thing I want to tellyou.Youhad better not put anybody up against Herb Abercrombie for re-corder" because that job istied in tooclosewithBibb Manufacturing Com-pany for us to have somebody[who] don't know what they are doing and [whois] not a responsible person to take it." "All of the cityofficials are employees of the respondent.None of the electedofficials are remuneratedby the city.Itwould be hard to distinguish between the occasions when Will Ivey isacting in his municipal capacity as mayor from those in which he is acting asthe respondent's house agent.The same thing holds true for city recorder orrespondent's pay master,Abercrombie.Likewise it would amount to splittinglegal hairs to determine if the police,when delivering eviction notices for themayor and/or house agent, were acting as municipal police or as the respond-ent's agents.However, it is clear that neither Chief Potts nor his police forcewas performing any legitimate police functioninmaintaining the aforemen-tioned surveillance.Obviously this service was performed in the interest ofthe respondent even though performed by men costumed as police officers.Both Snow and Ivey testified that the respondent received no reports fromthe police regarding this illegal surveillance.However, it would be again split-ting legal hairs to determine whetherWill Ivey,when receiving those reports,was acting as mayor or as house agent.Therefore,the undersigned finds that the chief of police and the individualpoliceman were acting in the interest of the respondent employer and as therespondent's agent while maintaining this illegal surveillance over Union or-ganizers and sympathizers and that the respondent was responsibletherefor.This finding is based upon the fact :(1) that themunicipal government of Por-terdale cannot, in fact, be independent of the respondent despite the annualelection of municipal officials where the respondent is the sole support of thecommunity as well as the ownerof it arid,as such, the exclusive arbiter of itsinhabitants;(2) that therespondent,in fact, on at least one occasion, did inter-fere in municipal elections;(3) that themayor and the police force werepursuing no legitimate police policyin their activitiesbut were, in fact, encour-aged and abetted by the respondent's superintendent in that activity and (4)the municipal government with its officials all employees of the respondent, itscity attorney,the attorneyfor the respondent,and its treasurer the respondent'spay master,was, in fact,analter egoof the respondent.To rid itself of theindependent political parties undesired by the respondent,all the respondentneed do was to discharge and evict the political undesirables from tenancy inthe respondent'sdwellings,as apparently happened in the case of WalterReynolds.To recognize a legal distinction between the respondent and the municipalgovernment of Porterdale as the respondent insisted must be done,under thecircumstances of this case and the facts presented here, would be to create alegal fiction contrary to fact and to the actualities of the situation.The undersigned therefore finds that the respondent,by maintaining illegalsurveillance over the union organizers and organizationalactivity,interferedITCity treasurer.18 Snow made no denial of this testimony.Abercrombie has been both town recorderand the respondent's paymaster for a number of years. BIBBMANUFACTURING COMPANY367with, restrained, and coerced its employees in the exercise of the rights guar-anteed in Section 7 of the Act, to self-organization, to form, join, or assist labororganizations, to bargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purposes of collective bargain-ing or other mutual aid or protection.b.The discharges at Porterdale1.Eugene WatsonEugene Watson had worked for the respondent in Porterdale off and on since1939.From 1942 to August 1945, he had worked as a card grinder, a job whichhe quit because he could not get along with his then foreman, Melford G. Wil-liams."'In November 1945, he was reemployed on a humidifier job which heliked and which he performed without criticism from the respondent until June11, 1946, when the respondent transferred him, over his protest, back to thecard grinder's job on Williams' shift.Watson's protest to Overseer Rye, at thetime of this transfer, that he did not want to work under Williams because of theexisting personal antagonism between the two was unavailing as was his requestto Foreman Alexander for a transfer to another mill in Porterdale. The rela-tionship between the two men was not improved upon Watson's return.On July 7, 1946, Watson attended the Union's first organizational meetingat the Fish Camp. On this occasion at least one cab load of employees return-ing from that meeting was under police surveillance as well as that of Superin-tendent Snow upon its return to Porterdale until all its passengers had beenreturned to their respective homes.Watson did not happen to be a passengerin this taxi.On July 10, Watson signed a union card at the home of Walter Reynolds,where the police maintained their 24-hour vigilance mentioned heretofore.Thesurveillance commenced soon after this meeting.A few days later, Watson met Reynolds and a union organizer at the postoffice with the police within their usual radius of 60 to 75 feet.Williams' continual criticism of Watson's work became so pronounced andcontinuous that on July 26, Watson went to Overseer Rye and told him that itappeared from Williams' continual nagging that he was "trying to criticize[Watson] for belonging to the Union."Watson frankly volunteered to Rye thathe was a member of the Union. Rye's only answer was that they were watching"everybody" in trying to get the employees "to stay on the job and run theirjob."However, until August 2, Williams' attitude towards Watson improved 20When Watson's shift began at 3 p. m. on August 2, 1946, a large number 'of the machines were "down," J. e., either completely stopped or running incor-rectly in such a manner as to waste material.This carding operation is a verydelicate one, as even the added activity in the changing of shifts often causesa number of the machines to go down. About 3: 30 p. m., Overseer Rye 21 came"Williams'testimony on this point is illuminating :Q. Did that situation continue during this whole time he worked on the second shiftunder you before he quit?A. No. I stayed after him and he just finally quit and went to the superintendentand told him he couldn't work for me.z°Williams testified that he did not know of Watson'sUnion membership until afterWatson's discharge.21Estimated at about 30 machines.The respondent did not call Rye as a witness. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDintoWatson's department and "raised cain" because of the number of machineswhich were down. At this time Watson was endeavoring to get the machinesback into proper operation.While fixing the machines, Watson tore a largerectangular hole in his trouser leg.Between 4: 30 and 5 p. in. he asked, andreceived, permission from Williams to return to his home in order to changetrousers as his attempts to patch the hole had proved fruitless. Some of themachines were still down.He returned to his work after changing trousers.About 8 p. in. that evening as Watson was passing the overseer's room returningfrom the washroom, Williams stopped him and informed Watson that he haddone no grinding that evening.Watson admitted this, stating that he had beenso busy fixing the machines that he did not have sufficient time.Williams thenstated that he had failed to fix some of the carding machines he had been toldto fix earlier in the evening.The two men went into the department where therewere still 15 or 20 machines down, some of which had recently stopped whilesome were those previously pointed out by Williams.Apparently,Watson hadnever succeeded in getting all of the 90 odd machines to work properly after thebeginning of the shift.Williams then stated that there was nothing that he coulddo but to discharge Watson and for Watson to leave the plant then and reportthe following morning for his pay check.Watson received his check the following morning. On presenting it forapproval for payment to Mayor Will Ivey, respondent houseagent,he was toldby Ivey that he would approve the check only after Watson and his wife hadvacated the dwelling.Watson pointed out that the house was rented in hiswife's name, shepaid the rent outof herown check and that shewas still em-ployed by the respondent. Ivey, who testified that he only carried out Super-intendentSnow's ordersin evicting discharged employees, remained adamantand refused to approve the check until after the house was empty.On or about August 21, one of the Porterdale policemen delivered Mayor Ivey'seviction notice to the Watsons.A few days thereafter the sheriff of NewtonCounty delivered a dispossessory warrant upon the Watsons.When Watsonsaw the justice of the peace of New County regarding this warrant, the justicesaid that he did not think that this was the time "to be fooling around" withthe Union, advised Watson to drop out of the Union and to leave it alone,suggestingthat he believed Watson would be returned to work if he did.Thereafter,Watson did send a letter of resignation to the Union. Hereturned to the Justice who sent him to Superintendent Snow, telling him toshow Snowthe letter of resignation and to ask for reinstatement.WhenWatson followed this advice, Snow told him therewas nochance forreinstatement.For a period of 2 or 3 yearswhile working for the respondent, Watson hadalso driven a taxicab for a taxi owner named King who secured the necessarylicense from the city of Porterdale for Watson to drive.However, in the latterpart of 1946, after his discharge, Watson applied for a chauffeur's license todrive a taxicab for owner Capps and was told that no more such licenses werebeing issuedfor 1946. It appears that, everytime a driver shifted to drivingfor a new owner, he had to have a new chauffeur's license. In January 1947,Watson applied to Abercrombie, city recorder and respondent's pay master, forsucha licenseand was sentto Chief of Police Ray Potts who told Watson: "Ihaven'tgot any for you." Potts refused to state any reason for such refusal.Under proddingby Watson, Potts finally said: "Well, there is areason.I can'ttell you."During the period of 2 or 3 years Watson had driven a taxicab inPorterdale,he had never been arrested or even spokento by the police.All the BIBB MANUFACTURING COMPANY369evidence points to the fact that Chief of Police Ray Potts, who was not calledas a witnessby the respondent,was againfollowing instructions from therespondent to keep a one-time union man from earning a living in the companytown of Porterdale.The question as to why Watson was discharged is a very close one for hecandidly acknowledged that his work was not satisfactory to Williams at least,and that, as a card grinder, he had always been criticized.However, thiscriticismcamealmost exclusively from Foreman Williams.Admittedly,Wil-liams "stayed after" Watson until he, Williams, "ran him off the job" just ashe had done once before,to the respondent'sknowledge.Of course, if Watsonwas discharged for inefficiency or merely because of Williams' personal dislikefor him, the discharge does not fall within the purview of the Act.The evidence of Watson's alleged inefficiency is not altogether convincing otherthan the fact that there were still some 15 to 20 machines down at the time ofhis discharge.But, on August 2, 1946, there had been an unreasonably largepercentage of machines down from the very beginning of the shift and the evi-dence fails to show how long prior thereto this condition had existed. Thissituation would lead a reasonable person to the conclusion that some unusualcircumstance beyond Watson's control was responsible for the situation ratherthan Watson's inefficiency.The fact that, even under these conditions, Williamsexcused Watson so that he could change his torn trousers appears to weakenWilliam's evidence as to the condition of the machines on this shift.Williamstestified that he could not be sure that the trouser episode occurred on the dayof the discharge although he recalled that it had occurred at or about that time.Watson testified positively as to the time and his testimony thereof is accepted.On July 16 the respondent had reprimanded Watson for grinding cards withslick and worn out emery rolls. On July 19, the respondent placed the soleblame on Watson because a cylinder in one of the cards burned out causing about$400 damage.The evidence as to this latter event conclusively shows that thecylinder burned out within the first 2 hours of Watson's shift because the cylinderhad not been greased. This greasing is done monthly by Watson andthe men holding the same job as Watson on the other two shifts. No doubtWatson should have caught the error in the 2-hour period among the 91 cardingmachines he was tending but nothing can be clearer than that his was not thesole responsibility for that damage.There is no showing that the men on theother shifts were so much as reprimanded for their negligence. It is also clearthat Watson was not discharged because of this even though the respondent nowattempts to saddle him with sole responsibility therefor.In its brief the respondent makes a point of the fact that on August 2, 1946,when Williams reprimanded Watson, Watson answered, "To hell with it." Therespondent's emphasis on the use of this profanity gives the appearance of snatch-ing at straws in view of the admitted use of profanity in and around the re-spondent's mill, in view of the realities of working men's languagein generaland in view of the situation then existing.The transfer of Watson on June 11, 1946, over his strenuous protest, back tothe card grinding job under the very same foreman whose conduct had previouslycaused Watson to abandon his employment, as the respondent well knew, was nodoubt abona ftdetransfer although it appears to be such shockingly poor per-sonnel policy as to cause one to wonder. The undersigned finds that it was abona fidetransfer even though the respondent, as early as Aprilor May 1946,was preparing its defenses against the CIO's "Operation Dixie," of whose exist- 370DECISIONSOF NATIONALLABOR RELATIONS BOARDence the respondent was well aware.As June 11 was prior to the appearance ofthe first union organizer in Porterdale, there is certainly nothing in this recordto indicate that the respondent had any reason to believe that Watson wouldbecome a union adherent.From the time that the Union actually began actively campaigning for membersin Porterdale, the respondent's discriminatory attitude against Watson becomesclear.The respondent knew that Watson was sympathetic to the CIO. Asheretofore found, the undersigned does not believe that police surveillance wasmaintained on a 24-hour a day basis in Porterdale just to provide employment fortwo men, and therefore, cannot credit Mayor and Rouse Agent Will Ivey's denialthat police reports were made to no one connected with the respondent. Thisis especially so as he, himself,was not only mayor but also a responsible agentof the respondent.It is, therefore,highly significant that immediately after Watson's dischargeIvey, who testified that the ultimate decision on evictions was solely that ofSuperintendent Snow, was able to inform Watson that, not only he,but also hiswife, would have to vacate the respondent's house even though Watson's wifewho was still employed by respondent rented and paid for the house in her ownname and out of her own earnings.The Justice of the Peace, to whom Watsonhad to go regarding his eviction,recognized the symptoms and provided Watsonwith the remedy-get out of the Union.The coercion was successful as Watsondid resign therefrom.But even that was insufficient for the respondent asapparently the alleged critical shortage of card grinders,the respondent's reasonfor transferring Watson,had apparently evaporated immediately upon his dis-charge.Not only that but Watson was refused the right to carry on even hissecondary occupation in Porterdale on the excuse that no more chauffeur'slicenses were being issued.Even that excuse was revealed in its true light when5 months later, January 1947,the Chief of Police refused to issue Watson a licensewith the statement:"There is a reason. I can't tell you."This arbitrary atti-tude is not that of an honest, independent municipal official.Absent the proof of the respondent's subsequent discrimination against Watsonbecause of his union affiliation,the undersigned would have recommended thedismissal of the charge relating to Watson because there appears to be some meritto the respondent's charge of inefficiency.But in the light of this subsequent andclearly discriminatory treatment,the respondent's whole coercive conduct againstthe Union and its palpable use of the Porterdale police for that purpose, theundersigned believes and, therefore,finds that the respondent discharged EugeneWatson on August 2, 1946, because of his known union membership in order todiscourage unionization in violation of Section 8 (3) ofthe Act.2.Fred Jones and Billy JonesFred Jones began his employment with the respondent in 1939.He left a fewmonths later'when he could not learn to spin but was reemployed in 1940 as ayarn boy and oiler in the finishing room of the Porterdale Mill.He remained onthis job until October 1943,when he was drafted into the army.He was dis-charged from the army the last of December 1945. Soon after his return G. D.Parker,overseer of the finishing room, telephoned to Jones and also went to hishome urging him to return to work.Jones told Parker that he was going to restup before he returned to work.Sometime in the last week of March 1946, Jonesreturned to work and was promptly reinstated to his former position as yarnboy and oiler. BIBBMANUFACTURING COMPANY371The duties of a yarn boy include bringing yarn to the department and taking itfrom the department after it had been processed.He is also responsible formaking out a tag for each lot of yarn being processed.The information which isplaced on the tags was almost exclusively copied from other tags which alreadyhad been attached to the lot of yarn prior to the time the yarn reached thedepartmentIf the yarn was originally manufactured in a mill other than thePorterdale Mill, the yarn boy was supposed to write thewords"outside yarn"on the tag.This information was copied from the original tag attached to thelot of yarn.On or about August 1, 1946, Fred Jones joined the Union.He was not particu-larly active on behalf of the Union although he carried with him a book of unionapplication cards.One Sunday late in September 1946, Organizer H. W. Denton drove out tothe Jones' home, some 15 miles from Porterdale, to talk to Fred.Denton'sautomobile broke down while there.As the Jones were having a large familydinner that day, they invited Denton to partake of it.He accepted.Afterdinner, Fred Jones drove in Denton's car to the baseball field at Stewart 22 andplayed a game of baseball.The next morning, Monday, Overseer Parker came into the smoking roomwhere Fred Jones was sitting alone and stated that he had heard that theJones family had held a union meeting and a dinner. Fred acknowledgedthat they had had a big dinner. Parker then inquired if Fred had seen anyunion men down at Stewart. Fred denied having seen any whereupon Par-ker said : "Well - - - if you see any down there, don't be fooling with themor bothering around with them, because they are causing enough trouble in thetown 29 and couldn't do any good, so now they are going out in' the country andsee what they can do.""About November 21, 1946, Fred Jones requested the day off from Parker sothat he could assist in canning a beef for his family.The request was granted.On Friday, November 22, Fred reported for work as usual.Parker immediatelycalled him into the office, pointed to one or three yarntags 2° lyingon his desk,and said he could not use Fred any more because the tags did not have "outsideyarn" marked on them as they should have had. Jones remarked that he did notbelieve he was being discharged because of that error but because of the Unionas all the yarn boys had made thesame error on their tags.Parker stated thathe had to start by discharging somebody. Jones was paid off by SuperintendentCook whose only explanation for the dischargewas "go seeParker."Since then,Fred Jones has not worked for the respondent.At thehearingthe respondent produced three tags which admittedly had beenmade out by Fred Jones.None of them had the words "outside yarn" written onthem.Two of the tags were dated November 16 by the weighing and inspectingdepartmentwhich incidentally had discoveredno errorsin thetags.The thirdtag had beenmarkedNovember 20 bythe weighing and inspection departmentwhen it also passed that tag. Parker would not testify that any of these tagswere theones on hisdesk on November 22, when he discharged Fred Jones.Hetestified that each was erroneousin not beingmarkedas outsideyarn because he2"A small town near the Jones'residence.74Obviously a referenceto Porterdale.0 Parker deniedhavingmade this statement.However,Parker was so anxiousto justifihis dischargeof Fred Jones that he made several provedmisstatements of facts, especialllabout the tags, so thatthe undersigned was not convinced by his denial." No one was sure ofthe exactnumber of tags. 372DECISIONS OF NATIONALLABOR RELATIONS BOARDknew that the type of yarn mentioned on the three tags was not being made inthe Porterdale Mill at the time in question.However, there was no showingthat the original tag, made out when the yarn was received at the PorterdaleMill for further processing, included the information that the yarn was not madeat the Porterdale Mill. In the absence of such a showing, it cannot be said thatFred Jones was in error in leaving this information off his tag as the yarn boyonly copies such information from the original tag.Especially is this so asneither the weigher nor the inspector discovered the alleged error for neitherwould have gone forward with his work on the yarn if the alleged error had beennoticed.While the supervisor of the finishing room may have known that thePorterdale Mill was not then making the type of yarn involved, the yarn boy wassupposed to get his information from the original tag.Until the original tag isproduced, no one can say that Fred Jones was in error in making out his tag.Con-sequently, there is no proof of error here.Assumingarguendothat Fred Jones had made errors in filling out the tags,as he acknowledged he had done on more than one occasion in the past, still therewas insufficient cause for discharge under the facts of this case where admittedlyForeman Parker had been calling the attention of all the yarn boys to their er-roneous tags for a period extending over many months and requesting them toimprove their work.Under these circumstances if the employer suddenly changeshis policy by making such errors cause for discharge, the employees are entitledto notice of such policy change.The undersigned agrees that an employer is en-titled to discharge an employee for making errors.But in the circumstances ofthis case where for months the employer had treated such errors as matters ofminor concern, the employees are entitled to rely on that until notified to thecontrary?7About 3 days after the discharge of Fred Jones, his brother, Billy, was noti-fied by Storekeeper A. G. Potts, whose store was directly across the highwayfrom the Jones' home, that J. T. Elkins, foreman of the shipping room in whichBilly worked, had phoned him and wanted to know something about the Unionactivities of the Jones boys. A. G. Potts testified that he had waited about 3or 4 days after the telephone call before he mentioned it to Billy Jones.Hencethe actual telephone call from Elkins to Potts was made at the approximate timeof Fred Jones' discharge.The following morning when Billy Jones reported for work he went to Elkins,told him that he had heard that Elkins wanted to know if he (Billy) belongedto the Union and demanded to know why Elkins had gone "behind his back"trying to find out the fact rather than asking him to his face.Elkins acknowl-edged that he had been trying to find out if Billy did belong to the Union andstated that he would have asked Billy in person "as soon as [he] got around to it."Billy then said that he did not belong to the Union but, if he wanted to, he wouldjoin as each man had the right to do as he pleased.2827E. Anthony &Sons,Inc. v. N. L. R. B.163 F. (2d) 22 (App. D. C.) June 23, 1947, 20L. R. It. M. 2276.28Elkins, a cousin of A G. Potts, denied having made any such telephone call but histestimony was directly controverted by A. G. Potts, whose business and personal appear-ance attested to his disinterest in this matter and whose testimony the undersigned accepts.The Potts store is located about 15 miles from Porterdale. Storekeeper Potts is alsorelated to Chief of Police Roy Potts of Porterdale.29 In his testimony, Elkins admitted that Billy Jones had come to him one morningwith the fact that he had heard that Elkins had telephoned to A. G. Potts trying tofind out about Billy's Union affiliation.In view of the straightforward and credibletestimony of A. G.Potts about this telephone conversation,the undersigned cannot creditElkins' testimony which also included denials of the facts found above based on BillyJones' credible testimony. BIBB MANUFACTURING COMPANY373Sometime probably in December1946,Chief of Police Roy Potts of Porterdaledrove out to his cousin J. M. Potts' store, the same store in which A. G. Pottsworked, and said during a half-hour conversation: "I heard, since I have beendown here, that they are trying to organize a union in your community.Haveyou heard anything about it?" Potts denied having heard anything about it.The Potts store is located in a farming community where a number of the em-ployees of the respondent live.It is interesting to speculate as to what exact legitimate police duty the Chiefof Police of Porterdale thought he might be performingin askingthe abovequestion of a storekeeper located in the heart of an agricultural district some15miles from Porterdale.The answer appears to lie in the fact that therespondent, the only large employer in the district, employed many persons fromthis area and found it necessary during the war to operate busses to bring theseemployees to and from their work. The Chief of Police again appears to havebeenacting as an agent for the respondent.Billy Jones was not discharged but about March 10, 1947, he voluntarily lefthis employment with the respondent after due notice of such intent in order totry out with the Griffin, Georgia, professional baseball team.When Billy Jonesleft,Foreman Elkins told him that he was sorry to see him go as Billy had beeno "good hand."When Billy stated that, if he did not make good in professionalbaseball, he would want to come back, Elkins said : "Well, you know where tocome back to."Billy did not make the Griffin baseball team and returned home on or aboutMarch 27.He promptly telephoned to Elkins and was told that, although therewas anopening in the department, he (Elkins) already had aman linedup for theposition.Later, Billy learned that "Buzz" Johnson, an employee in the packingroom, had quit. Jones was not offered this position.Foreman Elkins testified that, upon being notified by Billy thathe was goingto quit to play baseball, he had Billy break in his replacement on the job he wasleaving, that his regular complement of employees in his department was 48,that with the exception of Billy's replacement, the same 48 employees wereworking in the department at the time of the hearingas atthe time Billy Jonesleft the respondent's employ.Elkins alsotestified that at the time Billy tele-phoned to him on March 27, he did have a requisition in the personnel departmentfor another employee but almost immediately after that telephone call, hecanceled the requisition.The undersigned finds from this testimony that there was an available posi-tion in the packing room of the respondent, i. e., that of "Buzz" Johnson S0 and thatthe respondent refused to reinstate Billy Jones in order to discourage membershipin the Union.The undersigned further finds that the respondent discharged Fred Jones onNovember 22, 1946, in order to discourage membership in the Union and thatthe respondent made use of the alleged errors on the tags as a pretext to coverup the real cause of the discharge as stated heretofore.80The undersigned makes this finding because, for the reasons expressed heretofore, hewas not impressed favorably by the Witness Elkins and because the respondent failed toproduce the pay-roll record over which they had sole control and which would have con-clusively settled the question of whether or not there was a vacancy in Elkins' depart-ment.The inference to be drawn from this failure to produce is that the record wouldhave been unfavorable to the respondent's contention if produced.838914-50-vol. 82-25 374DECISIONSOF NATIONALLABOR RELATIONS BOARD3.Unfair labor practices in Macona. Interference,restraint,and coercionSometime after the CIO campaign began in Macon,the respondent held itsannual picnic for its Negro employees.This was the usual and customary eventat which various company officials came and made short speeches of welcome andappreciation.On the occasion in question after these high company officials hadtalked,but prior to the conclusion of the picnic,Bob Hood,one of respondent'swhite gate men who was deputizedby the Cityof Macon as a special policemanat the request of the respondent and who was understood by the employees torepresent the respondent,gathered a group of the picnickers around him and readan anti-union poem, entitled"Stop and Think."This poem was published inThe Trumpet,which has been referred to above. The poem read as follows :I only have a few wordsThatIwould like to sayTo the people of dear old Georgia,Who are working every day.Now that the war is overAnd the boys are back at home,Let them find the Mills still runningAnd all the work still going on.We must work in peace and harmonyEvery man must try to lead,And help the ManufacturersTo make the things we need.Before you join the Union,You must check on what you've gotAnd figure just how long you'll liveWhen all the Mills are stopped.How can YOU trust that Unionorganizer?He won't place his trust in youNot even to let YOU pay your duesWhen they are coming due.He'll tell you it doesn't cost to joinThat your dues are the only bill.But-he won't trust YOU to come andpay them;He'll collect them through the Mill.He'll stand before you with a smileAnd tell what Roosevelt has said ;But you'd better stop and think awhile-Mr. Roosevelt is dead !He'll tell you that whenyou're organizedYou can ask for what you like;And if you fail to get it,Then you can call a strike. BIBB MANUFACTURING COMPANYBut you'd better stop and thinkawhile,Before it is too late ;You may cause yourself, your wife and childTo be locked out at the gate !When he gets you organized,Then his work is through ;He goes onto other fieldsAnd all the trouble is left for you.You may hear the little ones crying,Asking Mother, "Where is Dad?""He's gone off to hunt a job-He LOST the one he had."375You may get up very earlyAnd wonder where to go ;For you don't have a thing to eatAnd you can't hear the whistle blow.The "money men" of GeorgiaAll have a job to do ;They may not heed the whistle call,But they're helping me and you.I would like to tell the peopleAnd make my last appeals-They'd better forget that UnionAnd continue to eat their meals.The respondent disclaims responsibility for the actions of Bob Hood on thegrounds that he was not a supervisory employee.However, the program wasarranged by its foremen, the picnic was for its Negro employees. Bob Hood, as awhite employee, must have received a special invitation as an official of theCompany."Also, the respondent was originally responsible for placing thisanti-union poem in the hands of its employees through its subscriptions to TheTrumpet.ThV undersigned, therefore, finds that the respondent was responsiblefor the actions of Bob Hood in recalling this viciously anti-union propaganda tothe attention of the respondent's employees, and that this action constituted in-terference, restraint, and coercion in violation of Section 8 (1) of the Act.A few blocks from the respondent's No. 1 plant in Macon is located Balkcom'sdrug store, which has no connection whatsoever with the respondent other thanits location.Itwas patronized by respondent's officials and employees alike.A. B. Balkcom, apparently the proprietor, was also a Notary Public for theState of Georgia.On at least four separate occasions mentioned in the evidence,Balkcom, as Notary Public, acted as witness to the signature of one of the re-spondent's employees to his letter of resignation from the Union.On August 5, 1946, Charlie Busbee, who was running slubbers in Mill No. 1,became quite apprehensive over the possibilities of being discharged because hehad joined the Union and because Superintendent Dudney, Assistant Super-intendent Lydel Lavender and his brother, Herman Lavender gathered aroundBusbee's frame and engaged in low voiced conversation which Busbee was unableto hear.Busbee believed, or imagined, that his name was mentioned during31Respondent did not call Hood as a witness. 376DECISIONSOF NATIONALLABOR RELATIONS BOARDthis conversation.'Without any apparent basis for his belief, Busbee, who hadjoined the Union in June 1946, was convinced that they were discussing hisdischarge.Sometime thereafter, Busbee remarked to a fellow employee that heheard "they were firing everyone that belongs to that union."This employeethen informed Busbee that he should see Herman Lavender who would tell himhow "to get out of the Union" and promised to send Herman around to seeBusbee the following day.As promised, Herman Lavender did come to see Busbee the next day andmade an appointment to meet him at Balkcom's drug store at 9 a. in. the follow-ing morning when he would help Busbee resign from the Union. Busbee andMrs. Busbee, his wife, met Herman at the appointed time and place where Her-man corrected parts of the Busbee's letter of resignation which Mrs. Busbee hadwritten and instructed her how to address the envelopes to the Union organizer.They then paid A. B. Balkcom a quarter for his notarial service in witnessingthe signatures of Busbee and his wife. Thereafter Herman drove the Busbeesto the post office in a private automobile.Here Herman had the Busbees registerthe letters of resignation while he registered a similar letter of resignation byemployee Archie White."On the drive back to the mill, Herman informed theBusbees that if they had not resigned from the Union they would have beendischarged, and that he "knowed what he was talking about."He also toldthem that W. D. Anderson, respondent's president had "said he would shut themill down and let the smoke stack rot before he would run it with union labor." 93The respondent disclaims responsibility for the actions of Herman Lavender onthe grounds that he was an ordinary rank-and-file employee.As afore-mentioned,Herman is the brother of Assistant Superintendent Lydel Lavender of Mill No. 1.He was frequently seen in conversation with both Dudney, the superintendent, andhis brother.Upon his discharge from the army, Herman told Dudney that hewanted to learn the business from the ground up. Since that time he has heldmany different positions in the mill, transferring from one job to another asdirected by respondent's officials, apparently in a sort of training course forsupervisory status.Respondent's witnesses were in conflict as to whether ornot the respondent actually had such a course of training for prospective super-visors.From the different positions to which Herman was transferred and fromthe fact that his wage, which was that of a fixer, was set by top managementand without relation to the job to which he was transferred, it appears thatHerman Lavender enjoyed a special status with the respondent.Herman per-formed hisanti-union activities on company time and property with all theappearanceof company approval and consent.His relationship to the assistantsuperintendentadded to this appearance 34The undersigned finds that HermanLavender was acting as the agent for and on behalf of the respondent with itsknowledge and consent in starting rumors around the plant that the respondentwould close its plant before it would operate with union labor and in assistingindividual employees to resign from the Union in order to retain their employ-ment with the respondent.The undersigned further finds that these activitiesconstituted interference, restraint, and coercion.32A. B. Balkcom also acted as witness to white's signature33This testimony is undenied as Ferman Lavender was not called as a witness34The undersigned was not impressed by Assistant Superintendent Lydel Lavender'stestimony that he had held only one conversation with his brother and at that time hadonly stated that he could not help him on his union problem The undersigned foundneither Superintendent Dudney nor Lydel Lavender convincing witnesses regarding thestatus of Herman. BIBB MANUFACTURING COMPANY377Another strange character also appeared to be wandering around respondent'sMacon mills making anti-union conversation with the employees without ob-jection or hindrance from the respondent.An employee named "Lonnie" Wallerspent a portion of his working time during the CIO campaign in departmentsother than that in which hewas assignedtalking to the employees and urgingthem not to join the Union.Waller spoke in this vein on several occasions toEmployee East and it was after East had told Waller that he had joined theUnion that the respondent dispensed with East's services under circumstanceshereinafter found to constitute a violation of Section 8 (3) of the Act.To Employee Thomas Mercer on or about June 1, 1946, Waller stated that ifhe wanted to keep his job he had better remain out of the Union. About 2 hoursafterWaller's conversation with Mercer, Foreman Kite approached Mercer andaskedhim if he had joined the Union.Kite answered that he was going to assoon as he had a dollar, whereupon Kite told him that he could join the Unionif he wanted to work with Negroes. This was another obvious attempt to raisethe race prejudice among white employees in order to discourage membership inthe Union by creating the economic threat that Negro employees would be allowedto hold positions then reserved for white employees.The respondent acknowl-edgedthat it restricted its Negro employees to certain menial tasks reservingthe other jobs for its white employees.The undersigned finds that this economicthreat constituted interference, restraint, and coercion in violation of Section8 (1) of the Act.Kite, the foreman in charge of Waller's activities, was very indefinite as towhether or not Kitewas afixer, I.e.,a minor supervisory employee,or an oilerat the time of Waller's activities.His testimony was highlyconfused and un-satisfactory.It is obvious that Waller spent considerable part of his timewandering throughout the plant with his anti-unionadvice to the employees.This appeared to have been satisfactory to the respondent as there is no evidencethat it objected thereto despite protests by Employee East.The undersigned,therefore,findsthat the respondentwas responsiblefor the anti-union activityof EmployeeWaller."The respondent appears to defendagainstthe activityof Kite andother super-visory employees on the ground that each of them had been instructed by hissuperior not to interfere in union activities in any way and that joining theUnion would not affect an employee's job. Thisinjunction to the supervisorsmight have constituted a defense except that theinstructions were not obeyedand exceptthat these neutralityinstructions fromhigher-ups were in no waycommunicated to the rank-and file employees so that they were entitled to be-lieve, and to act in accordance with that belief, that the supervisors were speak-ing for management when they violated these secret instructions.Respondent'scampaign against theUnion wasnever an open, notorious one but predominantlywas one of using third parties such as the Porterdale police force, The Trumpetand individuals of the type of Wallerand HermanLavender.The campaignwas so completely conducted through these means as to prove it to be a matterof design and not of accident.The undersigned, therefore,findsby the above found activitiesthe respondentinterfered with, restrained, and coercedits employees in the exerciseof theirrights guaranteed in Section 7 of the Act.85Waller was not calledas a witness. 378DECISIONSOF NATIONALLABOR RELATIONS BOARDb.The discharges at Macon1.John TapleyJohn Tapley was first employed by the respondent about February 1, 1942.Fifteen months later he was transferred by the plant superintendent to the job ofcard grinding where he remained until his discharge on June 22, 1946.In Sep-tember 1945,when his then OverseerArchieHorton was transferred to anothermill of the respondent and replaced by his brother,Dave, as overseer,Archiecomplimented Tapley's ability and loyalty very highly to Dave and suggestedthat, as a reward,Tapley be transferred to the first shift.Soon after Dave Horton took over, Tapley was transferred to the first shiftand assigned the "hobo alley"to grind-"hobo alley" was a section of cardingmachines which for some period of time had had no regular grinder and hencewas in poor shape.When he assignedTapley tothiswork,Dave Hortonremarkedthathe was a good grinder and would be able to get the alley into shape.A card grinder at this mill has the duty of maintaining some 63 cards mechan-ically being responsible for their mechanical operation and of grinding some 20particularmachines.Workingunder the supervision of the card grinder inTapley's mill was a card tender and doffer and a sweeper.The card tender anddoffer is supposed to watch the flow of yarn from the machines and see to it thata maximum production is maintained.In the event of mechanical difficulties onthe machines he is supposed to call the card grinder to fix the machines.He alsois supposed to provide cans in which the yarn is deposited from the machines,to change the cans when one becomes filled andto carry thefilled cans to thenext succeeding operation.One of the card tenders and doffers'duties is toprevent ends from going"down,"i.e., to see that the cotton sliver or yarn flowssteadily from the machine to the receptacle or caa.The duties of the sweeperare obvious from the name.That Tapley was a competent grinder is attested by the compliment paid himby ArchieHorton as well as by his offerto Tapleyof a new job at Horton's newpost and from the fact that Tapley instructed a number of the present grindersin their duties.Superintendent Dudney also complimented Tapley on doinga "two-man job."Tapley joined the Union on June 18,1946.He also was instrumental in signinga couple of other employees to membership.On June 19, he met Organizer LeoSmith atBalkcom's Drug Store,located closeby the mill,where he gave Smiththe signed application cards and drank a CocaCola withhim.While so engaged,OverseerArthurMosely, Assistant SuperintendentLydel Lavenderand Watch-man Bob Hood,walked into the drug store and sat down at a table watchingTapley and Smith. Smith was well known as a Union organizer from his activi-ties around the plant.A week or so before Tapley's discharge,Dave Horton inquired of him as towhat Tapley thought about the Union.Tapley replied that he had not given itmuch thought but figured that it would be all right.Horton answered, "No;we don't want no union down here." Tapley replied, "Well,we may not get one,but we are going to try to get one if we can." In answer to Tapley's inquiry91The undersigned accepts Tapley's version of the farewell compliments of Archie Hortonto Dave Horton as true although Dave Horton testified that he could not recall any suchspeech by his brother. The respondent failed to call Archie Horton and the evidence showsthat Dave Horton's memory was faulty on anything favorable to Tapley and his imaginationkeen on describing Tapley's faults.Tapley appeared to the undersigned to be an honest,straightforward witness. BIBBMANUFACTURING COMPANY379whether Horton would fire Tapley if he joined the Union, Horton stated that hecould not fire him because he joined the Union.On another occasion about this time Tapley and Horton were having a drinkin the concession in the plant when Tapley began explaining what he thoughtwould be the benefits in having a union. On this occasion Horton aswered, "Ican't agree with you on it" but stated that Tapley could Join if he wanted to."Thereafter, according to Tapley, Superintendent Dudney, Lydel Lavender andDave Horton began inspecting his job considerably more often than they haddone previously.On one such occasion Dudney mentioned to Tapley that hehad found a number of ends down in Tapley's section and asked him to watchthe ends more closely.On June 22, 1946, Dudney and Lydel Lavender inspected Tapley's section threetimes each prior to noon and Horton had been around a noticeable number oftimes.About noon that day while "Pee Wee" Dix, another employee, was showingTapley a "prank," a wrestling trick of some sort, Tapley noted Dudney and LydelLavender grouped by his machine talking and Dave Horton rushing over fromhis office to join them.Tapley got clear of Dix and went over himself to seewhat the trouble was.Horton met him part way and said, "John, they are driv-ing me crazy about your job. Looks like I am going to have to do somethingIdon't want to do."Horton then ordered Tapley to send Cleo Walters, theNegro card tender and doffer, home and then to report at Horton's office.Afterreporting at Horton's office, Horton accompanied Tapley to Dudney's office wherehe said, "Mr. Dudney, here is John."Dudney then stated, "John, you are fired.You ain't running your job."Tapley then accused Dudney of discharging himbecause of his Union affiliation rather than because of inefficiency.Dudneydenied this.Dudney gave him a slip to the personnel department where Personnel Man-ager Wallace remarked to Tapley over his surprise at his discharge because ofthe number of draft deferments he (Wallace) had requested on behalf of therespondent for Tapley.Thereafter Tapley requested reinstatement from both Dudney and Wallace onthree or four occasions but was refused each time on the ground that there wereno openings.When it is recalled that just 11 days prior to the discharge ofTapley, specifically on June 11, 1946, the Porterdale management was allegedlyso short of card grinders as to transfer Eugene Watson, over his strong protest,back to such a job under a foreman whose antipathy to Watson was well knownto the management, this alleged excuse appears to have been without basis infact, and to constitute a strong argument that the respondent's action was moti-vated by its dislike of Tapley's Union affiliation rather than by any allegedinefficiency.Wallace, being personnel manager for all of the respondent's plantsand thereby knowing of this critical shortage of card grinders in Porterdale,could not have been frank with Tapley in refusing him reinstatement as a cardgrinder on the grounds stated.Nor did the respondent have any objection torequesting its employees to transfer from one mill to another as one Porterdaledischargee had been offered reinstatement if he would transfer to Macon.87Although Dave Horton testified that he could not recall the above found conversations,he testified that Tapley was the only employee who mentioned the Union to him amongall his employeesAccording to Horton, he (Horton) merely followed the respondent'sinstructions by indicating to Tapley that the question of Union membershipwas a ques-tion for Tapley's decision which Horton could not discuss with him. 380DECISIONSOF NATIONALLABOR RELATIONS BOARDOn the day of his discharge there were either 3 or 5 ends down in Tapley'ssection of 63 machines at the time that Horton, Dudney and Lavender wereconferring.The evidence is conclusive that these ends had not been down forany extended period of time.At the particular moment of the conference Tap-ley was not attentive to duty as Dix was then engaged for a few minutes indemonstrating his prank to Tapley.However, keeping the ends up was pri-marily the job of Cleo Walters, the doffer. The seriousness which respondentattached to this alleged neglect of duty was demonstrated by the respondent'streatment of Walters.At the time of Tapley's discharge Walters was sent homebut returned to her same job on the morning of June 24. The record is silent onwhy she failed to work on June 23. As she was primarily responsible for keep-ing the ends up, this treatment clearly demonstrated that the respondent itselfdid not consider the matterserious.Dave Horton testified to a long account of Tapley's alleged shortcomings, all ofwhich supposedly began during his last 3 or 4 months of employment. At theend of this account Horton acknowledged that none of these alleged shortcomingsplayed any part in Tapley's discharge.The undersigned is of the opinion thatDave Horton was sincere and honest when he told Tapley that "they" weredriving him crazy about Tapley's job and forcing him to do something that hedid not wish to do. The orders for the discharge came from Dudney andLavender.It just is not logical that as highly complimented a workman as Tapley wouldsuddenly become a subject for dismissal for inefficiency.This is especially sowhen all the alleged deficiencies occurred so simultaneously with "OperationDixie" and reached a climax coinciding so exactly with the respondent's knowl-edge of Tapley's Union sentiments.The undersigned believes, and therefore finds, that the respondent dischargedJohn R. Tapley on June 22, 1946, because of his Union sentiments and activitiesand in order to discourage Union membership among the employees of therespondent's in violation of Section 8 (3) of the Act.2.CharlesW. East and Ben F. BraddyEast was employed as a "creeler" by the respondent in February 1942, waspromoted by Foreman Mosely to head creeler about 15 months later and remainedin that latter position until discharged on June 29, 1946.Braddy worked as a creeler under East from the time of his employment inNovember 1945 to July 30, 1946, when he was discharged for the same allegedoffense as East.Creeling is the process of placing tubes of single ply yarn on to the frame ofa twisting machine, tying the single ply strands together and running thosestrands through the twisting machine and on to a bobbin so that when themachine completes the process, the yarn on the bobbin is multiple ply yarn.Thecreelers place the tubes and run the strand through the machines on to the bob-bins.After the creeling is completed, the machine is actually operated by theframe tender who also doffs the bobbins as they fill up.East appears to have been a highly efficient head creeler, having been compli-mented on numerous occasions by Superintendent Dudney and Foreman Moselyfor his efficiency in- performing his own work and preventing errors in othercreelers' work.Sometime prior to the date of the Union's arrival in Macon, East fell intoconversation with Mosely about a strike then in the headlines of the newspaper.During this conversation East professed that he was in favor of unions and BIBB MANUFACTURING COMPANY381that, if he ever had a chance, he would belong to a union.Mosely agreed thatunions were all right "if they were run right."East joined the Union on June 14, 1946, while Braddy joined sometime laterduring the same month.About July 1, 1946, an employee named Waller" from the converter depart-ment came into East's section and began talking about the Union to East callingit a "Negro outfit" and urging East not to join as the employees did not needa union.During another similar conversation East informed Waller that hehad already joined the Union.As Waller had talked to East on several other occasions on the same subjectduring working hours in the plant and East had seen him several times talkingto other employees under similar circumstances, East asked Foreman Moselywhat right Waller had in walking around the plant telling the employees notto join the Union.Mosely said that he would watch for Waller in the future 8°East then recalled to Mosely a conversation which they had had in 1944 whenEast had stated that he would like to be able to join a union.About September or October 1945, respondent published rules for its headcreelers, one of which read as follows : "Do not creel any 2 lots of same coloron same side of frame."Copies of these orders were given to the individual head creelers on eachshift.Although East testified that he had never seen one, the undersignedcannot credit this denial.There was also credible testimony that a copyof these rules were generally posted near the head creeler's desk. Therewas, however, disagreement among all the witnesses as to whether these ruleshad been amended and reissued from time to time. The undersigned doesnot believe that this conflict need be decided as he is satisfied that the ruleabove quoted had been published and had been brought to East's attention.From the testimony it was easily seen, that, like all such rules, these ruleswere made only to be broken as they did not mean what they stated. Eventhe higher management officials admitted that the quoted rule applied only incases of two lots of yarn not only of the same color but also of the same shadeof that color, and then only if there were no intervening space or tail end lotseparating the two main lots on the same side of the frame.Many lots ofthe same color were creeled on the same side of the frame either with aspace of empty spindles or a end lot creeled in between. There was sometestimony of a credible nature that two lots of the same color and shade couldbe creeled side by side on the same side of the frame if they were different ply.This admittedly occurred very infrequently and, at most, 25 or 30 times sinceSeptember or October 1945.The object of the rule was to prevent the doffer from mixing two lots whenhe doffed. It is obvious that a doffer, even when in a hurry, should not mixtwo lots of different colors. It is also obvious that there would be more chancesof mixing two lots where they were of the same color but of different ply.Dueto the difference in the height at which different plys are creeled, a doffer shouldhave little difficulty in preventing two lots of the same color but of differentply from being mixed.However, the undersigned is of the opinion that theintent of this poorly worded rule was to prevent the creeling of two lots of thesame color and shade on the same side of the frame even though of different88Mentioned in Section 3a above.89Mosely testified that he never did speak to Waller as thereafterhe never saw Wallerin hisdepartment.Nor, according to his testimony, did Moselyever make any inquiryof ForemanKite,Waller's foreman. 382DECISIONSOF NATIONALLABOR RELATIONS BOARDply.However, the undersigned further finds that, on rare occasions, two suchlots of different ply had been creeled on the same side of the frame prior toJuly 29, 1946.On July 29, 1946, at about 11 a. in., East had Braddy creel a 10-ply lot ofthe same color and shade on the same side of the frame as an 8-ply lot whichhad been previously creeled.Braddy mentioned to the Frame Tender CollieSmallwood the fact that these two lots had been creeled side by side andSmallwood indicated that it would be all right.From 11 a. in., until the end of the shift at 3 p. in., these two lots were runside by side.By 3 p. in. the lots had been doffed a number of times. Therehad been no mix up between the lots during the doffing.At 3 p. in. the second shift began its work. About 3:15 p. in., according toForeman Mosely, his attention was called to these two lots by one of theemployees on the shift, one Peter Deason, the frame tender who was runningthe machine on which these lots had been creeled.Mosely, who had been inthe department throughout the whole period these lots had been on the frameexcept for his hour lunch period, immediately ordered the frame stopped andsent an employee into town to locate East.East returned to the plant about 5: 30 p. in., when Mosely took him to thisframe and asked him if he had creeled those two lots. East acknowledgedthat he had and pointed out the fact that the two lots were of different ply.Mosely admitted, in answer to East's question whether the two lots had gottenmixed up, that they had not been mixed but then said, "Well, I have just gotto let you go on that. Just got to fire you."East was thereupon paid off and has not worked for the respondent since.The following day, July 30, when Braddy reported for work as usual, Moselytook him over to the frame on which these two lots had been creeled andasked him if he had creeled the two lots side by side.When Braddy admittedthat he had, Mosely discharged him too.Braddy has not worked for therespondent since.It is the frame tender's duty to see that the frame is properly creeled beforehe starts the machine in operation. If there is anything wrong with the creeling,it is his duty to go to the head creeler or to the foreman to get the matterstraightened out before the machine is started.Frame Tender Collie Small-wood operated the frame with the two lots of the same color and shade creeledside by side from 11 a. m., until 3 p. in.After East had reported at 5: 30 and been discharged, Foreman Mosely orderedPeter Deason to continue the machines in operations but to keep the two lotsfrom being mixed.The two lots were completely run off by 8 p. in. that eveningand there was no mix up at any time between the two lots.40On July 30, 1946, the respondent promoted to East's vacated position of headcreeler the man whose duty it had been not to start the machine in operationif there was anything wrong with the creeling, Collie Smallwood. This pro-motion clearly indicates that the respondent did not consider the creeling ofthese two lots to be a violation of its published rules for Smallwood was as muchresponsible for operating the machine under these circumstances as the two40 In making the above finding, the undersigned accepts the credible testimony of PeterDeason rather than the testimony of Foreman Mosely who testified that he had one ofthese two lots removed from the frame and creeled on another frame before they wererun off.The undersigned found Deason to be an honest witness and, having done theactual work,probably had a better memory than Mosely,whose whole testimony on thismatter was shifty and evasive. BIBB MANUFACTURING COMPANY383Union men, East and Braddy, who the respondent saw fit to discharge. If thetwo Union men were subject to dismissal for their part in the incident, thenalso the nonunion Smallwood was similarly subject to dismissal.The fact thatthe non-union man was not only discharged but, in fact, was promoted, showssuch disparity of treatment between Union and non-union employees as to con-clusively prove, as the undersigned here finds, that the respondent dischargedEast and Braddy on July 29 and 30, 1946, respectively, because of their Unionmembership and activity in order to discourage union membership in the plantin violation of Section 8 (3) of the Act.3.Howard R. CochranCochran began his employment with the respondent at its Payne Mill locatedjust outside Macon in 1935. About 1940 he voluntarily left the employ butreturned a few months later and continued until he voluntarily quit again in1944 to enter the beer and sandwich business.During these periods Cochrangained experience in a large number of the jobs in the mill.In March 1946, Cochran was selling sandwiches at a small store located nearthe gate to the Payne Mill.While so engaged Superintendent Morgan, OverseersMorrow and Kitchen all requested him to return to work at the mill." OnMarch 26, 1946, following one such request Cochran saw Superintendent Morgan,told him that he would do any work that he might have on the first shift.WithMorrow's approval Morgan made him a spare hand on the first shift and promisedCochran as much work as Cochran might want.Thereafter Cochran, as a spare hand, performed a great number of opera-tions in Morrow's department.On a number of occasions he also worked"double" i. e., worked two consecutive shifts.Work appeared to be plentiful.Early in June 1946, Cochran joined the Union and became active in tryingto solicit other employees to join.He was active in taking many of the em-ployees over to the sandwich shop which was being used by the Union as a.sort of headquarters where the employees signed membership cards in the Union.On or about July 4, 1946, Cochran married an employee then working on thethird shift and promptly requested Morrow to have her transferred to thefirst shift as a convenience to them.When Morrow refused, Cochran approachedSuperintendentMorgan with the same suggestion and was again refused onthe ground that his wife was needed on the third shift.About the end of July Cochran began to receive less work. After Mrs. Tanner,Morrow's assistant and third hand, a supervisory employee,'¢ had laid Cochranoff several times, she finally asked him not to be angry with her about it andtold him that she had plenty of work for him to do, that he had always donehis work and that there was no criticism of his work, but that he would "haveto rest today."On another occasion when Cochran was laid off during the middle of theshift, an almost unprecedented occurrence, Cochran waited upon Morrow andwas told that he (Morrow) had given Tanner orders to lay him off at noon.Sometime in July Morrow called Cochran into his office and suggested thatCochran leave respondent's employ and get another job elsewhere so that heKitchen were called as witnesses and hence Cochran's testimony as to them stands un-contradicted in the record.The undersigned, therefore, finds that the requests weremade.42 Inhis testimony Morrow was obviously reluctant to acknowledge the supervisorystatus of Mrs. Tanner.The respondent failed to call her as a witness. 384DECISIONS OF NATIONALLABOR RELATIONS BOARDcould get more overtime work.Cochran refused to quit and Morrow refusedto discharge him. At this time Morrow promised Cochran a good letter of recom-mendation if he would secure another position.Cochran's check stubs indicates a falling off of the time he was employed.For the week ending July 15 he worked 49 hours, 54 hours during the week ofJuly 20,40 hours for the week of July 27, and 29 hours for the week endingAugust 3.Cochran was paid in cash thereafter,but the respondent did notsee fit to indicate the number of hours worked.About a week or 10 days before being discharged on August 12, Cochranbegan wearing a CIO button on his work clothes in the plant.He was the onlyemployee to do so. The button caused considerable comment among the em-ployees.On one occasion a number of the women employees gathered aroundhim inquiring about the CIO. As Section Hand "Red"Rainey approached at thistime, Cochran jokingly suggested that he had better get the girls back to workbefore he(Cochran)signed them up in the Union.Rainey appears to haveaccepted the matter as a joke.On August 12, 1946, Cochran reported for work as usual at 7 a. in. On thatoccasion his job was to bring yarn into the department to be respooled and toremove filled bobbins from the top of the respooling machine where they wereplaced when the bobbins were filled.There exists a dispute between Cochran and Morrow as to the condition ofCochran'swork when the shift began.Cochran testified that his predecessoron the previous shift had allowed the work to get into poor shape, while Morrowtestified that it was in good shape at the beginning of the shift.By shortlyafter 8 o'clock Cochran testified that he had the work in good shape and evenMorrow finally agreed that about this time Cochran had removed sufficient num-ber of spools from the top of the spooler machine so that that portion of Coch-ran's job was in good condition.After making this admission,Morrow shiftedhis ground and contended that Cochran was remiss in failing to bring sufficientyarn into the department to be respooled.However,Morrow admitted that hehad not heard any spooler knocking on his machine which was the customarymethod of announcing a lack of material so that the undersigned believes, andcredits, the testimony of Cochran that by shortly after 8 o'clock his work was ingood condition.A little after 8 a. in. Section Hand "Red" Rainey asked Cochran if hewanted something to eat.At about this time daily Rainey customarily tookorders for food from the employees in the section and delivered them soonthereafter to the employees who thereupon ate the food along with a drinkprocured from a vending machine located next to the department.On August12,Rainey delivered Cochran's order,whereupon Cochran bought a drink fromthe vending machine, completed his morning meal, went to the men's roomand then returned to work.As he was returning to work, Morrow cameout of his office and yelled at Cochran to get some more yarn.Cochrandid so.A few minutes thereafter,Rainey came to Cochran from Morrow's officeand stated that"they(Morrow and Morgan)are right after me about you."Cochran explained that they were "after"him (Cochran), not Rainey, andhad been ever since he "started wearing his CIO button in the mill."Raineystated,"Iwant you to stay on your job."Cochran agreed that he had to,that he knew he had his "job up" and launched again into a long discourseabout his union activities,ending up with a statement to the effect that BIBBMANUFACTURING COMPANY385Raineycould tell "them" that "if they did not like the way hewas runninghis job, they knew where to findhim andcould payhim off." "Rainey then left Cochran,returningby a surreptitiousroute to Morrow'sofficewhere he apparently reported his conversation with Cochran to Mor-row.A few minutes later Morrow marchedfrom thedoor of hisoffice andagainshouted at Cochranand askedhim what it was that Cochran hadtoldRainey.Cochran suggested that Rainey, who wasstandingnearby,could repeat the conversation and urged Rainey to do so. Raineyrepeatedthe conversation.When askedagainCochran admitted having made thestatements whereupon Morrow said, "Let's go. I don't like the way you arerunning thejob," and thereupon discharged him with the consent ofMorgan.Morrow's testimony at the hearing indicated that he consideredCochran an"unsatisfactory" employee.He referred specifically to Cochran's "lagging rightsmart" on the job, failing to put sufficient oil on spindles,and beingaway fromthe job on occasions. It developed from Morrow's testimony that most of thesealleged derelictions began soon after Cochran had joined the Union.Morrowalsoattemptedto base his actionfirst, upon Cochran's failure to remove filledspindles on the morningofAugust 12, and later, after admitting that thishad been taken care of, upon Cochran's alleged failure to bringup sufficientyarn, which was again proved to be without basis in fact when Morrow acknowl-edged that he had not heard spoolers knocking on their machinesformorematerial.Furthermore,Tanner's undenied statement to Cochran as wellasMorrow'sundenied promiseofagood recommendation if Cochranwould secure a job elsewhere disprove these contentions of inefficiency.To a reasonable man there was nothing in Cochran's alleged remark aboutpaying himoff which would cause a discharge,unlessthe supervisor had anulterior motive for desiring to rid himself of the employee.That thisulteriormotive existed for the respondent in Cochran's union activity and the wearingof his CIO button in the plant is obvious. The undersigned is convinced, andtherefore finds, that the respondent discharged Howard Cochran because ofhis membership in, and activities on behalf of, the Union.IV. THE EFFECTOF THE UNFAIRLABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above,occurring inconnection with the operations of the respondent described in SectionI, above,havea close, intimate, and substantial relation to trade, traffic, andcommerceamongthe several States, and tend to lead to labor disputesburdening andobstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in certain unfair labor prac-tices, the undersigned will recommend that it cease and desist therefrom andthat it take certain affirmative action designed to effectuate the policies of the Act.The undersigned has found that the respondent discharged John R. Tapley,Charles East,B. F. Braddy,Howard Cochran,Eugene Watson and Fred Jonesand that the respondent has refused to reinstate Billy Jones because of their unionmembership and activities.The undersigned will recommend,therefore,that therespondent offer immediate and full reinstatement to said employees to their"Cochran denied making the statement that "they could pay him o$" which Morrowclaimed he had made.Rainey to whom the remark had actuallybeen made was notcalled as a witness. 386DECISIONS OF NATIONALLABOR RELATIONS BOARDformer or substantially equivalent position," without prejudice to their seniorityor other rights or privileges, and that it make them whole for any loss of payeach of them may have suffered by reason of the discrimination against him bypayment to each of them of a sum of money equal to that which he normallywould have earned from the date of such discrimination to the date of the offerof reinstatement, less his net earnings during said period.46As to the subscription to The Trumpet, the undersigned will recommend thatthe respondent cancel all its subscription to said paper for distribution to itsemployees and order the Publisher of said paper to discontinue distributing saidpaper to the respondent's employees.The undersigned believes that the respondent's illegal conduct, includingvarious types of violations of Section 8 (1) of the Act, constitutes a threat to therights of employees under the Act.Because of the respondent's unlawful con-duct and its underlying purposes and tendency, the undersigned is convinced thatthe unfair labor practices found are persuasively related to the other unfair laborpractices prescribed and that the danger of their commission in the future is tobe anticipated from the course of the respondent's conduct in the past.This isespecially true because the discharge of employees for union membership andactivity, striking as it does at their very means of livelihood, "goes to the veryheart of the Act."The preventive purpose of the Act will be thwarted unlessthe undersigned's recommendations are coextensive with the threat. In order,therefore, to make effective the interdependent guarantees of Section 7, to pre-vent a reoccurrence of unfair labor practice, and thereby to minimize industrialstrife which burdens and obstructs commerce and thus effectuate the policies ofthe Act, the undersigned will recommend that the respondent cease and desistfrom in any manner infringing upon the rights guaranteed in Section 7 of the Act.Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following :CONCLusIONs OF LAW1.Textile Workers Union of America, C. I. 0., is a labor organization within themeaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment and theterms and conditions of employment and by refusing to reinstate John R. Tapley,Charles East, B. F. Braddy, Howard Cochran, Eugene Watson, Fred J. Jonesand Billy Jones, the respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exercise-of the rights guaranteed in Section 7 of the Act, the respondent has engaged inunfair labor practices within the meaning of Section 8 (1) of the Act.4.The foregoing unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.+* In accordance with the Board's consistent interpretation of the term, the expression"former or substantially equivalent position" is intended to mean "former position wher-ever possible, but if such position is no longer in existence, then to a substantially equiva-lent position."SeeMatter of TheChaseNational Bank of the City of New York, SanJuan, PuertoRico,Branch,65 N. L. It. B. 827.41Matter of Crossett LumberCo., 8 N. L. R. B. 440, 497-8. BIBB MANUFACTURING COMPANY387RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that Bibb Manufacturing Company,its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Disseminating anti-union propaganda among its employees by distributing,or causing to be distributed, the publication "The Trumpet," or otherwise ;(b)Discouraging membership in Textile Workers Union of America, C. I. 0.,or in any other labor organization of its employees, by discharging or in anymanner discriminating in regard to their hire and tenure of employment or anyterm or conditions of employment or by refusing to reinstate ;(c) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to join or assist TextileWorkers Union of America, C. I. 0., or any other labor organization, to bargaincollectively through representatives of their own choosing and to engage inconcerted activities for the purpose of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act:(a) Immediately cancel all subscriptions it has heretofore entered to thepaper "The Trumpet" for distribution to its employees ;(b)Offer to John R. Tapley, Charles East, B. F. Braddy, Howard Cochran,Eugene Watson, Fred J. Jones and Billy Jones immediate and full reinstatementto their former or substantially equivalent positions and make each of themwhole for any loss of pay he may have suffered by the reason of the respondent'sdiscrimination against him in the matter provided herein in the section entitled,"The remedy";(c)Post immediately at its plants in Porterdale, Macon, Columbus, andReynolds, Georgia, copies of the notice attached hereto marked "Appendix A."Copies of said notice, to be furnished by the Regional Director for the TenthRegion, shall, after being signed by the respondent's representative, be postedby the respondent, and maintained by it for sixty (60) consecutive days there-after, in conspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the respondent to in-sure that said notices are not altered, defaced, or covered by any other material ;(d)Notify the Regional Director for the Tenth Region in writing, within ten(10) days from the date of the receipt of this Intermediate Report, what stepsthe respondent has taken to comply therewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondent notifies said Regional Direc-tor in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent to takethe action aforesaid.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board, Series 5, effective August 22, 1947, any party may, withintwenty (20) days from the date of service of the order transferring the case tothe Board, pursuant to Section 203.45 of said Rules and Regulations, file withthe Board, Rochambeau Building, Washington 25, D. C., an original and sixcopies of a statement in writing setting forth such exceptions to the IntermediateReport or to any other part of the record or proceeding (including rulings uponallmotions or objections) as he relies upon, together with the original and sixcopies of a brief in support thereof ; and any party may, within the same period, 388DECISIONSOF NATIONALLABOR RELATIONS BOARDfile an original and six copies of a brief in support of the Intermediate Report.Immediately upon the filing of such statement of exceptions and/or briefs, theparty filing the same shall serve a copy thereof upon each of the other parties.Proof of service on the other parties of all papers filed with the Board shall bepromptly made as required by Section 203.85.As further provided in said Sec-tion 203.46, should any party desire permission to argue orally before the Board,request therefor must be made in writing to the Board within ten (10) days fromthe date of service of the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusionsand order, and all objections and exceptions thereto shall be deemed waived forall purposes.THOMAS S. WILSON,Dated August 29, 1947.Trial Examiner.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join orassistTEXTILE WORKERS UNION OF AMERICA, C. I. 0.,or any other labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection.WE WILL OFFER to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without preju-dice to any seniority or other rights and privileges previously enjoyed, andmake them whole for any loss of pay suffered as a result of the discrimination.John R. TapleyEugene WatsonCharles EastFred J. JonesB. F. BraddyBilly JonesHoward CochranAll our employees are free to become or remain members ofthe above-namedunion or any other labor organization.We will not discriminate in regard to hireor tenure of employment or any term or condition of employment against anyemployee because of membership in or activity on behalf of any such labororganization.BIBBMANUFACTURING COMPANY,EmployerDated-------------------------------- By----------------------------------(Representative)(Title)NOTE : Any of the above-named employees presently servingin the armedforces of the United States wil be offered full reinstatement upon application inaccordance with the Selective Service Act after discharge from the armed forces.This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.